 



Exhibit 10.4
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
EXCLUSIVE LICENSE, DEVELOPMENT, AND
COMMERCIALIZATION AGREEMENT
     This Exclusive License, Development, and Commercialization Agreement (the
“Agreement”) is entered into as of August 30, 2007 (the “Effective Date”) by and
between Aradigm Corporation, a California corporation having its principal
office at 3929 Point Eden Way, Hayward, California 94545 (“Aradigm”), and Lung
Rx, Inc., a wholly-owned subsidiary of United Therapeutics Corporation, a
Delaware corporation, having an address of 1110 Spring Street, Silver Spring,
Maryland 20910 (“Lung Rx”). Aradigm and Lung Rx may be referred to individually
as a “Party”, and collectively as the “Parties”.
Recitals
     Whereas, Aradigm possesses certain proprietary rights related to a
pulmonary drug delivery technology known as AERx® technology, as well as
expertise and know-how relating to the use and manufacture of such technology;
and
     Whereas, Lung Rx possesses certain proprietary rights related to the
compound known as treprostinil, as well as expertise and know-how relating to
the use and manufacture of such compound;
     Whereas, Lung Rx wishes to obtain, and Aradigm is willing to grant to Lung
Rx, an exclusive license throughout the universe to develop and commercialize
products comprising treprostinil incorporated into the AERx pulmonary drug
delivery system, and improvements thereto, including new formulations, subject
to the terms and conditions set forth herein.
     Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
ARTICLE 1
Definitions
     1.1 “Affiliate” means, with respect to a Party, any company or other entity
controlled by, controlling, or under common control with such Party. As used in
this definition, the term “controlling” a particular entity (with correlative
meanings for the terms “controlled by” and “under common control with”) means
that the applicable Party owns, directly or indirectly, stock of the subject
entity representing more than 50% of the voting power for electing Board (or
similar management) members, or otherwise has the actual power to direct and
control the management and affairs of such entity, whether by contract or
otherwise.
     1.2 “Aradigm FTE Rate” means the fully burdened cost (defined as overhead,
salaries, bonuses and related payroll taxes and the cost of direct benefits) to
Aradigm of one full-time equivalent employee performing Development activities
hereunder, which for clarity may

 



--------------------------------------------------------------------------------



 



vary based on the duties and experience of such employee. The Aradigm FTE Rate
for each position will be fixed for [*]. Thereafter the Parties will renegotiate
the Aradigm FTE Rate for each position; provided however, the overhead for each
position shall be no greater than [*]. Furthermore, if during any calendar year
greater than [*] full-time equivalent employees are required to perform
Development activities and it is anticipated to continue for more than [*] of
the following year, the Parties will renegotiate the Aradigm FTE Rate for each
position. If Aradigm reduces its total full-time equivalent employees such that
it would impact the percentage of the total full-time equivalent employees
performing Development activities, then Aradigm shall provide Lung Rx sixty
(60) days advance written notice of such reduction. The methodology to be used
in calculating the fully burdened cost referred to above shall be as elaborated
in Exhibit A of this Agreement.
     1.3 “Aradigm Improvements” means any and all improvements to the Aradigm
Technology for use in the Field, whether or not patentable, including
intellectual property rights, improvements, modifications, variations,
revisions, versions and derivatives, as well as all data, know-how, methods,
Information, processes, machines, or compositions of matter pertaining to the
Aradigm Technology, which Aradigm may conceive, discover, Develop, acquire or
Commercialize at any time before or after the Effective Date of this Agreement
and during the term hereof, and which Aradigm Controls.
     1.4 “Aradigm Know-How” means all Information (other than Patents and
whether or not patentable) that (a) is Controlled by Aradigm or any of its
Affiliates as of the Effective Date or during the Term and (b) relates directly
to the manufacture, use, sale, or importation of the Product and is necessary or
useful for the research, Development, regulatory approval, manufacture, or
Commercialization of Products, or otherwise useful or necessary for Lung Rx to
practice the Aradigm Technology.
     1.5 “Aradigm Patents” means all Patents that (a) include one or more claims
that cover a Product or the manufacture, importation, use, offer for sale or
sale of such Product and (b) are Controlled by Aradigm or any of its Affiliates
as of the Effective Date or during the Term. The Aradigm Patents include those
Patents set forth on Exhibit B of this Agreement. To the extent that any Patent
or Improvement Controlled by Aradigm is necessary to practice any Patent as
defined above, then such necessary Patent or Improvement will be included as
Aradigm Patents.
     1.6 “Aradigm Technology” means, only if it relates to the AERx pulmonary
drug delivery system and collectively, the (i) Aradigm Patents, (ii) Aradigm
Know-How, (iii) Aradigm New Intellectual Property, (iv) all Information relating
to the Aradigm Patents, Aradigm Know-How, and Aradigm New Intellectual Property
in the course of any work conducted pursuant to this Agreement, and (v) Aradigm
Improvements.
     1.7 “Commercialization” means the marketing, promotion, sale or
distribution of the Product. “Commercialize” has a correlative meaning.
     1.8 “Commercially Reasonable Efforts” means, with respect to the efforts of
a particular Party to complete specific tasks or obligations under this
Agreement, the efforts and resources that would be used, consistent with
prevailing biopharmaceutical industry standards,
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



generally by companies of similar size and profitability as such Party with
respect to products or potential products at a similar stage in development or
product life and of similar market potential.
     1.9 “Confidential Information” has the meaning provided in Section 10.1.
     1.10 “Control” means, with respect to any Improvements, Information,
Patent, know-how or other intellectual property right, that the applicable Party
exclusively owns or has a license to such Information or intellectual property
right and has the ability to grant to the other Party access to and a license
(or sublicense, as applicable) to same without violating the terms of any
agreement with a Third Party.
     1.11 “Development” means all activities that relate to (a) obtaining,
maintaining or expanding a Regulatory Approval for the Product or (b) developing
the ability to manufacture clinical and commercial quantities of the Product.
“Develop” has a correlative meaning.
     1.12 “Development Plan” has the meaning set forth in Section 4.2(a).
     1.13 “Development Timeline” has the meaning set forth in Section 4.2(a).
     1.14 “FDA” means the U.S. Food and Drug Administration, or any successor
agency thereto.
     1.15 “Field” means pulmonary delivery of prostacyclin drugs for the
treatment of pulmonary arterial hypertension and any and all other therapeutic
indications and uses other than control of glucose levels in humans.
     1.16 “First Commercial Sale” means, with respect to any Product, the first
sale for use or consumption by the general public of such Product following
Regulatory Approval on a country by country basis. A transfer of the Product by
Lung Rx, its Affiliates or its sublicensees (i) for research and Development
purposes, or (ii) prior to Lung Rx’s receipt of Regulatory Approval for use of
such Product in humans, shall not be considered a First Commercial Sale.
     1.17 “IND” means an Investigational New Drug Application filed with the
FDA, or the equivalent application or filing filed with any equivalent agency or
governmental authority outside the U.S. (including any supra-national agency
such as in the European Union) necessary to commence human clinical trials in
such jurisdiction.
     1.18 “Information” means all tangible and intangible (a) techniques,
technology, practices, procedures, methods, processes, protocols, formulations,
formulae, knowledge, trade secrets, inventions (whether patentable or not),
methods, knowledge, ideas, concepts, know-how, skill, experience, test data and
results of any type whatsoever (including pharmacological, biological,
toxicological, clinical and pre-clinical test data and results), analytical and
quality control data, specifications, results or descriptions, reports,
analyses, software and algorithms and the like, (b) compositions of matter,
cells, cell lines, assays, animal models and physical, biological or chemical
material and results of experimentation, (c) the Regulatory Dossier related
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



to the Aradigm Technology, and (d) all intellectual property rights in those
items described in (a) through (c) of this Section 1.18.
     1.19 “Licensed Molecule” means the compound known as treprostinil, having
the structure set forth in Exhibit C of the Agreement, or any of its
pharmaceutically acceptable salts or stereoisomers.
     1.20 “Lung Rx Know-How” means all Information (other than Patents and
whether or not patentable) that (a) is Controlled by Lung Rx or any of its
Affiliates as of the Effective Date or during the Term and (b) relates directly
to the manufacture, use, sale, or importation of the Licensed Molecule or the
Product and is necessary or useful for the research, Development, regulatory
approval, manufacture, or Commercialization of the Product, or otherwise useful
or necessary for Aradigm to fulfill its obligations for the Development of the
Product.
     1.21 “Lung Rx Patents” means all Patents that (a) include one or more
claims that cover the Licensed Molecule or the Product or the manufacture,
importation, use, offer for sale or sale of Licensed Molecule or the Product and
(b) are Controlled by Lung Rx or any of its Affiliates as of the Effective Date
or during the Term. To the extent that any Patent or Improvement Controlled by
Lung Rx is necessary to practice any Patent as defined above, then such
necessary Patent or Improvement will be included as Lung Rx Patents.
     1.22 “Lung Rx Technology” means, collectively, the (i) Licensed Molecule,
(ii) Lung Rx Patents, (iii) Lung Rx Know-How, (iv) Lung Rx New Intellectual
Property, (v) all Information relating to the Lung Rx Patents, Lung Rx Know-How,
and Lung Rx New Intellectual Property in the course of any work conducted
pursuant to this Agreement, and (vi) Lung Rx Improvements.
     1.23 “NDA” means a New Drug Application filed with the FDA, or the
equivalent application or filing filed with any equivalent agency or
governmental authority outside the U.S. (including any supra-national agency
such as in the European Union) necessary to market pharmaceutical products in
such jurisdiction.
     1.24 “Net Sales” means the gross amounts invoiced by Lung Rx, its
Affiliates and their respective sublicensees for sales of all Products to Third
Parties that are not Affiliates or sublicensees of Lung Rx (unless such
Affiliate or sublicensee is the end user of such Products, in which case the
amount billed therefor shall be deemed to be the amount that would be billed to
a Third Party purchaser in an arm’s length transaction) following First
Commercial Sale of a Product in any country in the Territory, less the following
items, to the extent actually allowed or incurred with respect to sales of, and
allocable to, such Products: (i) trade, cash, or quantity discounts off of the
invoiced price (including cash, governmental (e.g., Medicare/Medicaid and other
insurance rebates and managed care rebates), and hospitals or other buying group
chargebacks; (ii) credits, allowances discounts, rebates and other price
reductions, chargebacks, and adjustments, granted upon returns, rejections, or
recalls; (iii) freight, insurance, exportation, importation and transportation
charges; (iv) taxes, duties or other governmental tariffs or charges (other than
income taxes); and (vi) bad debts or uncollectible accounts.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------



 



     1.25 “New Intellectual Property” means (i) any and all Information specific
to the Development and/or Commercialization of Aradigm Technology or Lung Rx
Technology solely conceived, reduced to practice, made, Developed, discovered or
created by or on behalf of one Party or jointly developed by or on behalf of the
Parties and all intellectual property rights therein, including any Patents and
Improvements to the extent claiming such Information, and (ii) any and all other
Information solely invented by or on behalf of one Party or jointly developed by
or on behalf of the Parties pursuant to this Agreement and all intellectual
property rights therein, including any Patents and Improvements claiming such
Information.
     1.26 “Patents” means (a) patents, including any and all re-examinations,
reissues, renewals, revalidations, extensions, confirmations, registrations,
term restorations, and supplementary patent certificates, (b) patent
applications, including provisional applications, additions, continuations,
continuations-in-part, divisional and substitute applications, and inventors’
certificates, and (c) any international counterparts of the forgoing.
     1.27 “POC Study” means the proof-of-concept study described in the
Development Plan, all expenses of conducting the study being the sole
responsibility of Aradigm.
     1.28 “Product” means any product, use, application, administration, method
of administration or treatment for use in the Field consisting of a Licensed
Molecule (including any formulations thereof) incorporated into the AERx
pulmonary drug delivery system and any future improvements to the AERx pulmonary
drug delivery system made during the Term.
     1.29 “PSC” means the Product Steering Committee that has the meaning set
forth in Section 3.1.
     1.30 “Regulatory Approval” means any and all approvals (including price and
reimbursement approvals, if required), licenses, registrations, or
authorizations of a Regulatory Authority that are necessary to market and sell
the Product in the Field in the applicable country or regulatory jurisdiction.
     1.31 “Regulatory Authority” means any supra-national, national (e.g., the
FDA), state, provincial or local regulatory agency, department, bureau,
commission, council or other governmental entity involved in or responsible for
regulation of the manufacture, promotion and/or sale of medicinal products in
the Field that are intended for human use in the applicable country or
regulatory jurisdiction.
     1.32 “Regulatory Dossier” means (a) all INDs, NDAs and equivalent foreign
applications or registrations for authority to conduct clinical trials on the
Product or for Regulatory Approval, anywhere in the Territory; (b) all
Regulatory Approvals and any other technical, medical and scientific
registrations, authorizations and approvals (including approvals of NDAs or
foreign equivalents, supplements and amendments, pre- and post- approvals,
pricing and Third Party reimbursement approvals, and labeling approvals) of any
Regulatory Authority necessary for or applicable to the Development (including
the conduct of clinical trials), Commercialization, manufacture, distribution,
marketing, promotion, offer for sale, use, import, reimbursement, export or sale
of a Product in any regulatory jurisdiction in the Territory, together with all
related correspondence to or from any Regulatory Authority and all documents
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------



 



referenced in the complete regulatory chronology for each NDA or foreign
equivalent, including the drug master file (if any) or device master file (if
any), IND, NDA and supplemental NDA, or foreign equivalents; and (c) all data
and other Information contained in either (a) or (b) above.
     1.33 “Senior Executive” means, with respect to a particular Party, the
Chief Executive Officer of such Party, or the representative designated by such
individual (provided that such representative is a senior executive officer of
such Party with authority to settle the applicable issue or dispute submitted
for resolution under Section 13.2).
     1.34 “Successful” means, with respect to the POC Study, that the results
thereof satisfy the criteria set forth in Exhibit D.
     1.35 “Term” means the term of this Agreement, as provided in Section 11.1.
     1.36 “Territory” means the entire universe.
     1.37 “Third Party” means any entity other than Aradigm or Lung Rx or an
Affiliate of Aradigm or Lung Rx.
     1.38 “U.S.” means the United States of America.
     1.39 “Valid Claim” means an unexpired claim of an issued Patent within the
Aradigm Patents or New Intellectual Property which has not been canceled or
otherwise found to be unpatentable, invalid or unenforceable by a court or other
authority in the subject country, from which decision no appeal is taken or can
be taken, has been admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or been abandoned.
ARTICLE 2
Licenses and Options
     2.1 Licenses to Lung Rx.
          (a) Subject to the terms and conditions of this Agreement, and solely
upon satisfaction of Lung Rx’s payment and investment obligations set forth in
Section 6.2, Aradigm hereby grants to Lung Rx a royalty-bearing, exclusive (even
as to Aradigm) license for the Aradigm Technology in the Territory to research,
Develop, Commercialize, use, import, register, sell, have sold, and distribute
Products in the Field within the Territory. The license granted in this
Section 2.1(a) shall be sublicensable by Lung Rx solely to the extent necessary
to exercise Lung Rx’s rights under this Agreement.
          (b) Subject to the terms and conditions of this Agreement, and solely
upon satisfaction of Lung Rx’s payment and investment obligations set forth in
Section 6.2, Aradigm hereby grants to Lung Rx a royalty-bearing, non-exclusive
license for the Aradigm Technology in the Territory to make and have made
Products in the Field in the Territory. The license granted in this Section
2.1(b) shall not be sublicensable without Aradigm’s prior written consent,
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6



--------------------------------------------------------------------------------



 



which consent may be withheld in good faith and, if Aradigm does not consent,
Aradigm shall identify the basis for its objection to Lung Rx in writing within
10 days; provided, however that Lung Rx may, without such consent but with prior
written notice to Aradigm, engage one or more bona fide subcontractors to
manufacture Products on Lung Rx’s behalf.
     2.2 License to Aradigm. Subject to the terms and conditions of this
Agreement, Lung Rx hereby grants to Aradigm a non-exclusive, royalty-free
license for the Lung Rx Technology solely to the extent necessary to conduct its
obligations under this Agreement, including those Development responsibilities
assigned to Aradigm under the Development Plan, and for no other use. The
license granted in this Section 2.2 shall be sublicensable by Aradigm solely to
subcontractors approved by Lung Rx and solely to the extent necessary to fulfill
Aradigm’s obligations under this Agreement.
     2.3 Aradigm Retained Rights. Notwithstanding anything in this Agreement to
the contrary, Aradigm shall retain the right under the Aradigm Technology to
conduct its obligations under this Agreement, including those Development
responsibilities assigned to Aradigm under the Development Plan.
     2.4 Third Party Licenses.
          (a) Lung Rx shall be solely responsible for obtaining, at its sole
expense (subject to Section 6.5), any licenses from Third Parties that Lung Rx
determines, in its sole discretion, are required in order to lawfully research,
Develop, manufacture, and Commercialize Products in the Field in the Territory.
          (b) Aradigm shall promptly notify Lung Rx in writing of any license
agreement entered into by Aradigm after the Effective Date pursuant to which
Aradigm obtains a license to enhance Aradigm Technology from a Third Party,
which license was not obtained in order to avoid infringing such Third Party
Patent or other intellectual property, as more fully discussed in
Section 6.5(b). Notwithstanding anything to the contrary herein other than
Section 6.5(b), such subsequently in-licensed Aradigm Technology shall be
excluded from the licenses granted to Lung Rx in Section 2.1. Lung Rx shall have
a right of first option to negotiate for any enhancement to the Aradigm
Technology in the Field that Aradigm obtains from a Third Party . At Aradigm’s
sole discretion and to the extent practical, Lung Rx shall have the opportunity
to participate in the negotiation of such license agreements in conjunction with
Aradigm.
     2.5 No Non-Permitted Use.
          (a) Lung Rx hereby covenants that it shall not, nor shall it cause or
permit any Affiliate or sublicensee to, use or practice any Aradigm Technology
for any purposes other than those expressly permitted in Section 2.1; provided,
however, Lung Rx does not have a duty to enforce any breach.
          (b) Aradigm hereby covenants that it shall not, nor shall it cause or
permit any Affiliate or sublicensee to, use or practice any Lung Rx Technology
for any purposes other than
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7



--------------------------------------------------------------------------------



 



those expressly permitted in Section 2.2; provided, however, Aradigm does not
have a duty to enforce any breach.
     2.6 No Other Licenses. Nothing in this Agreement shall be interpreted to
grant either Party any rights under any Patents or Information of the other
Party that are not expressly granted herein.
     2.7 Covenant Not to Sue.
          (a) Aradigm agrees that it will not assert nor cause to be asserted
against Lung Rx, its Affiliates or its sublicensees any existing invention,
Information, patent or know-how not included in the Aradigm Technology that is
or might be infringed by reason of Lung Rx, its Affiliates or its sublicensees’
exercise of rights granted to Lung Rx under Section 2.1.
          (b) Lung Rx agrees that it will not assert nor cause to be asserted
against Aradigm, its Affiliates or its sublicensees any existing invention,
Information, patent or know-how not included in the Lung Rx Technology that is
or might be infringed by reason of Lung Rx, its Affiliates or its sublicensees’
exercise of rights granted to Aradigm under Section 2.2.
     2.8 Right of First Option to Alternate Technology Subject to the terms and
conditions of this Agreement, and solely upon satisfaction of Lung Rx’s payment
and investment obligations set forth in Section 6.2, Aradigm hereby grants,
subject to any limitations it may have to Third Parties, to Lung Rx an exclusive
right of first option to negotiate a license agreement for any alternate
superior technology in the Field to the AERx pulmonary drug delivery system
(“Alternate Technology”) Controlled by Aradigm on or after the Effective Date.
If the Parties do not reach an agreement for an Alternate Technology within
sixty (60) days after Aradigm gives Lung Rx detailed written notice of an
Alternate Technology, the right of first option shall expire for such Alternate
Technology and Aradigm may exploit each such Alternate Technology as described
in the notice to Lung Rx in any manner whatsoever.
ARTICLE 3
Governance
     3.1 PSC; Meetings. Aradigm and Lung Rx shall form a product steering
committee (the “PSC”) consisting of two (2) representatives from Aradigm and two
(2) representatives from Lung Rx, all such representatives having an appropriate
level of skill, experience and familiarity with the Development Plan.
          (a) The initial representatives for Aradigm shall be Igor Gonda and
Tunde Otulana. The initial representatives for Lung Rx shall be [*] and [*].
Each Party may replace its PSC representatives at any time upon prior written
notice to the other Party.
          (b) Unless otherwise agreed to by the Parties, the PSC shall meet not
less than twice every calendar year, on such dates and at such times as agreed
to by Lung Rx and
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8



--------------------------------------------------------------------------------



 



Aradigm, with all scheduled in-person meetings to alternate between the offices
of the Parties, or at such other locations as mutually agreed upon by the
Parties. Meetings may be held by audio or video conference at the request of
either Party, provided that at least one (1) meeting per calendar year shall be
held in person. Visitors may attend meetings of the PSC upon the consent of the
Parties. Each Party shall be responsible for its own expenses for participating
in the PSC, including the fully burdened cost of its personnel.
          (c) Meetings of the PSC shall be effective only if at least one
representative of each Party is present or participating. The members of the PSC
will designate one (1) representative at each meeting to serve as secretary for
such meeting, who will promptly prepare and distribute to the Parties written
minutes summarizing the matters discussed and actions taken, if any, at such
meeting. The meeting minutes will be approved by each of Lung Rx and Aradigm
promptly following the applicable PSC meeting and will reflect any agreement or
disagreement of the Parties with regard to the matters therein.
     3.2 Responsibilities of the PSC. The PSC shall have the responsibility and
authority to:
          (a) review each of the Parties’ Development activities conducted in
connection with the Development Plan;
          (b) propose amendments or updates to the Development Plan to the
Parties;
          (c) review and discuss draft amendments or updates to the Development
Plan;
          (d) monitor progress toward achieving goals set forth in the
Development Plan;
          (e) address and attempt to resolve conflicts or disputes between the
Parties that may arise during the course of performing the Development Plan;
          (f) serve as a forum for communication between the Parties for the
activities performed pursuant to the Development Plan;
          (g) monitor all regulatory, manufacturing, and commercial activities
involving the Product that are conducted by a Party, its Affiliates, or their
respective licensees; and
          (h) perform such other functions as the Parties may agree in writing.
     3.3 Limitation on PSC’s Authority. The PSC shall have no authority other
than that expressly set forth in Section 3.2 and, specifically, shall have no
authority to amend this Agreement, determine whether a Party has complied with
its obligations under this Agreement, or enter into subsequent agreements on
behalf of either Party.
     3.4 PSC Decisions.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

9



--------------------------------------------------------------------------------



 



          (a) Consensus; Good Faith; Action Without Meeting. Subject to
Section 3.4(b), the PSC shall decide all matters by consensus, with each Party
having one collective vote. The members of the PSC shall act reasonably and in
good faith to cooperate with one another and to reach agreement with respect to
issues to be decided by the PSC. Action that may be taken at a meeting of the
PSC also may be taken without a meeting if a written consent setting forth the
action so taken is signed by all members of the PSC.
          (b) Failure to Reach Consensus. If the members of the PSC cannot reach
consensus with respect to any matter over which the PSC has authority and
responsibility, then the Senior Executive of Lung Rx shall have the right to
decide such matter in his or her sole discretion, provided that (i) such Senior
Executive takes into consideration the reasonable commercial interests of
Aradigm among all other factors bearing on the decision, and (ii) such decision
is consistent with Lung Rx’s obligations under Section 4.11. Notwithstanding the
foregoing, Aradigm’s approval shall be necessary prior to the amendment of the
Development Plan in a manner that materially increases Aradigm’s obligations
under such Development Plan or narrows the patient population as specified in
such Development Plan. If Aradigm does not agree to a material increase in its
obligations, but Lung Rx nevertheless deems such activity necessary, Lung Rx may
arrange for the services or activities to be provided otherwise.
ARTICLE 4
Development and Commercialization
     4.1 Development — Overview.
          (a) Promptly following the Effective Date, Aradigm shall use
Commercially Reasonable Efforts to perform the POC Study at its sole cost and
expense in close consultation with Lung Rx, with the complete final report
describing the results of the POC Study to be delivered to Lung Rx within a
commercially reasonable period of time.
          (b) Following Lung Rx’s satisfaction of its payment and investment
obligations set forth in Section 6.2, Lung Rx shall be primarily responsible for
the Development of the Product in the Field in the Territory and shall bear all
costs associated with Development of the Product in the Field in the Territory,
as set forth in more detail in Section 4.6 below.
          (c) With respect to those Development activities assigned to a Party,
such Party shall perform such Development activities using its Commercially
Reasonable Efforts in accordance with the Development Plan. In addition, the
Parties shall closely cooperate on all matters involved in and arising from the
Development and Commercialization process of Products and the AERx pulmonary
drug delivery system (and its future improvements, successors and alternatives)
that may materially affect the other Party’s efforts to obtain Regulatory
Approvals.
     4.2 Development Plan.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10



--------------------------------------------------------------------------------



 



          (a) Scope. The Development of each Product under this Agreement shall
be governed by a worldwide development plan (each, a “Development Plan”). Each
Development Plan shall be created (and updated from time to time) in good faith
with the overall objective of reasonably optimizing the commercial potential of
the Product. The Development Plan shall describe the proposed overall program of
Development for the Product in the Territory, including preclinical studies,
toxicology, formulation, process development, clinical studies, regulatory plans
and other elements of obtaining Regulatory Approval(s) in major markets, as well
as an overall timeline of the estimated target dates for completing the various
development tasks described within the Development Plan (the “Development
Timeline”). A pro forma budget for one year with a non-binding three year
look-ahead shall be created by the Parties no later than [*] days following
completion of the POC study, based on the assumptions and particulars of the
Development Plan. Thereafter, the Parties shall prepare pro forma budgets
showing twelve-month projected estimated Development expenses for each
subsequent twelve-month period. In the event of any inconsistency between the
Development Plan and this Agreement, the terms of this Agreement shall prevail.
          (b) Initial Development Plan. The Parties have agreed on the form of
the initial Development Plan, a copy of which is attached hereto as Exhibit E.
          (c) Updates to the Development Plans and Additional Development Plans.
The Parties will work together to evaluate from time to time in light of
then-current circumstances the status of implementing a Development Plan and
progress compared to the Development Timeline. The PSC, Lung Rx or Aradigm may
propose modifications to the Development Plan and new Development Plans, which
will be discussed in good faith by the Parties or the PSC and shall become
effective solely upon written approval of Lung Rx in its sole discretion. The
PSC also will review any modifications to any Development Plan suggested or
required by any Regulatory Authority, and Lung Rx will be responsible for
amending such Development Plan as necessary to incorporate feedback from any
Regulatory Authority about Development of such Product and to comply with any
legal requirement or formal action imposed or suggested by any Regulatory
Authority. In addition, and without limiting the generality of the foregoing,
Lung Rx shall, as early as necessary in each calendar year, prepare a revision
of each Development Plan for the following calendar year to take into account
completion, commencement or cessation of Development activities not contemplated
by each then-current Development Plan, and submit such proposed revised
Development Plan to the PSC no later than October 15 of such year for review.
Notwithstanding anything to the contrary herein, written approval of both Lung
Rx and Aradigm shall only be necessary prior to the amendment of the Development
Plan in a manner that materially increases Aradigm’s financial obligations under
such Development Plan or narrows the patient population as specified in such
Development Plan.
          (d) Diligence. In addition to the specific diligence obligations of
Lung Rx pursuant to Section 4.11, each of Aradigm and Lung Rx will use
Commercially Reasonable Efforts to carry out the activities set forth in a
Development Plan for which such Party is responsible in accordance with the
Development Timeline.
     4.3 Development Reports and Records.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

11



--------------------------------------------------------------------------------



 



          (a) Each Party will keep the PSC fully informed regarding the progress
and results of such Party’s Development activities and those of its Affiliates,
licensees, and Third Party contractors. Within thirty (30) days after the end of
each calendar quarter, each Party shall provide the PSC with a written report
that summarizes, in reasonable detail, all Development activities performed by
such Party and its Affiliates, licensees, and Third Party contractors during
such quarter, and compares such performance with the goals and Development
Timeline set forth in the Development Plan. Each Party shall also promptly
provide the PSC or the other Party with any additional information regarding its
Development of the Product reasonably requested thereby. Subject to its
confidentiality obligations to Third Parties and to the degree it is able,
Aradigm shall provide the PSC with semi-annual written progress reports,
summarizing in detail Aradigm’s Development and Commercialization activities
relating to the AERx pulmonary drug delivery system (and its future
improvements, successors and alternatives) other than in connection with the
Licensed Molecule, and shall provide such other information reasonably requested
by Lung Rx. Each party shall give the other prompt written notice with respect
to information that would materially affect the Product. The Parties shall
maintain such reports and the information disclosed therein in confidence in
accordance with Article 10.
          (b) Records. Each Party shall maintain records, in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
which shall accurately reflect all work done and results achieved in the
performance of the Development Plan by such Party. Each Party shall have the
right, during normal business hours and upon reasonable prior written notice, to
inspect all such records of the other Party, and to obtain copies of such
records to the extent reasonably needed by such Party in exercising its rights
under this Agreement. Each Party shall maintain such records and the information
disclosed therein in confidence in accordance with Article 10. Each Party shall
have the right to arrange for its employees involved in the activities
contemplated hereunder to visit the offices and laboratories of the other Party
and any of its Affiliates as may reasonably be desirable during normal business
hours and upon reasonable prior written notice, to discuss the Development work
and its results in detail with the technical personnel and consultants of the
other Party.
          (c) Disclosure of Inventions and Development Results. Each Party shall
provide to the other Party a complete written disclosure for each and every
invention or other discovery, whether or not patentable, first conceived or
reduced to practice in the performance of a Development Plan including
Improvements and New Intellectual Property, promptly after each such invention
is made.
     4.4 Standards of Conduct. Each Party shall perform, and shall ensure that
its Affiliates, licensees, and Third Party contractors perform, the Development
activities for which it is responsible under the Development Plan in good
scientific manner and in compliance with applicable laws, rules and regulations.
     4.5 Development Limitations. Neither Party may conduct or have conducted on
its behalf, or enable any Third Party to conduct, any activities with respect to
the Product that are not approved under the Development Plan or by the PSC,
without the prior written consent of the other Party, such consent not to be
unreasonably withheld or delayed.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

12



--------------------------------------------------------------------------------



 



     4.6 Development Expenses.
          (a) To the extent that the Development Plan in Exhibit E provides that
Aradigm will perform Development activities after satisfaction of Lung Rx’s
payment and investment obligations set forth in Section 6.2, Lung Rx shall be
responsible for all reasonable costs and expenses incurred by or on behalf of
Aradigm in connection with such authorized Development activities in accordance
with the Development Plan and corresponding budget that have been pre-approved
by Lung Rx in writing.
               (i) In particular, Lung Rx shall pay for such costs and expenses
as follows: (a) any Aradigm personnel time will be paid for at the Aradigm FTE
Rate; and (b) any out-of-pocket expenses incurred by Aradigm will be reimbursed
in full, at Aradigm’s reasonable and direct cost without markup.
               (ii) Unless the Parties agree in writing otherwise, payments for
Development work to be performed by Aradigm in a particular calendar quarter
shall be made in advance prior to the first day of such calendar quarter. Such
payments shall be based on estimated costs and expenses for the relevant
Development work, as specified in the most recent written forecast for the
applicable quarter submitted by Aradigm to Lung Rx in accordance with the
Development Plan and corresponding budget. Any advance payments made by Lung Rx
under this Section 4.6 will be reconciled on a quarterly basis against actual
costs and expenses incurred by Aradigm for the relevant Development work as
reported by Aradigm in a detailed monthly statement of costs incurred, and any
payments made by Lung Rx under this Section 4.6 that are not applied to actual
costs and expenses during a particular quarter may be credited by Lung Rx
against payments owed by Lung Rx in a subsequent quarter. In the event that the
actual costs and expenses incurred by Aradigm in a particular quarter in
connection with Development work exceed the advance payment made by Lung Rx for
such quarter, Lung Rx shall reimburse any such undisputed excess costs and
expenses no later than thirty (30) days following Lung Rx’s receipt of written
accounting of such costs and expenses from Aradigm.
               (iii) Aradigm shall provide Lung Rx with a detailed monthly
invoice within 20 days of the end of each month listing of all costs and
expenses incurred by category of the Development Plan budget. Aradigm shall
provide Lung Rx with copies of all vendor invoices being passed through on the
monthly invoice. The Parties agree that Aradigm shall be solely responsible for
payment of any cost or expense incurred by or on behalf of Aradigm following the
Effective Date that is not (i) in accordance with a Development Plan and
corresponding budget approved by Lung Rx, or (ii) with the prior written
approval of Lung Rx.
          (b) As between the Parties, Lung Rx shall be responsible for all costs
and expenses incurred by or on behalf of Lung Rx, its Affiliates, or their
respective licensees in connection with the Development of Products with the
exception of all costs and expenses incurred by or on behalf of Aradigm relating
to the POC Study. If the POC Study is materially changed from that described in
the Development Plan and Lung Rx agrees to such changes in writing, Lung Rx
shall be responsible for all the specified additional costs and expenses
incurred by or on behalf of Aradigm because of such changes.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

13



--------------------------------------------------------------------------------



 



     4.7 Regulatory Coordination.
          (a) Lung Rx shall be responsible for preparing, filing and managing
all regulatory filings and efforts seeking all Regulatory Approvals in the
Territory. All regulatory filings for the Product in the Territory shall be
filed in the name of Lung Rx, and Lung Rx alone shall be responsible for all
communications and other dealings with Regulatory Authorities relating to the
Product in the Territory. As between the Parties, Lung Rx shall be the sole and
exclusive legal and beneficial owner of all regulatory applications, clinical
data, Regulatory Dossiers and Regulatory Approvals in the Territory. Lung Rx
shall have the final authority to make all clinical and regulatory decisions
with respect to the registration of Products within the Territory in its sole
discretion. Lung Rx shall have the right to reference any of Aradigm’s
regulatory files Controlled by Aradigm relating to the AERx pulmonary drug
delivery system, in connection with regulatory filings made by or on behalf of
Lung Rx and Aradigm shall reasonably cooperate with Regulatory Authorities in
connection therewith.
          (b) The PSC shall develop and implement procedures for drafting and
review of any applications for Regulatory Approval for the Product in the
Territory, which shall provide sufficient time for Aradigm to provide
substantive comments. Unless otherwise agreed upon by the Parties, Aradigm shall
provide any comments it may have to Lung Rx within 20 days of its receipt of
each application. Lung Rx shall consider Aradigm’s comments on any such
applications in good faith; provided, however, that Lung Rx shall have the right
to make all final decisions relating to the content of each such application.
          (c) Lung Rx shall promptly notify Aradigm of all regulatory filings
that it submits and all communications from Regulatory Authorities that it
receives relating to Products, and shall promptly provide Aradigm with a copy
(which may be wholly or partly in electronic form) of such regulatory filings or
communications. Lung Rx will provide Aradigm with reasonable advance notice of
any scheduled meetings with any regulatory agencies relating to Development
and/or any application for Regulatory Approval of the Product in the Territory,
and Aradigm shall have the right to participate in any such meeting, to the
extent permitted by law. Lung Rx also shall promptly furnish Aradigm with
summaries of all material correspondence or material meetings with any
regulatory agency relating to Development, regulatory filings and/or a
Regulatory Approval in the Territory, and Lung Rx shall promptly furnish Aradigm
with copies of such correspondence or copies of minutes of such meetings.
          (d) Following receipt of Regulatory Approval of the Product, Lung Rx
shall retain primary responsibility for dealings with the applicable regulatory
agency with respect to the Product, including filing all supplements and other
documents with such agency with respect to such Regulatory Approval.
          (e) Aradigm shall promptly notify Lung Rx of all regulatory filings
that it submits and all communications from Regulatory Authorities that it
receives relating to Products and, shall promptly provide Lung Rx with a copy
(which may be wholly or partly in electronic form) of such regulatory filings.
Aradigm will provide Lung Rx with reasonable advance notice of any scheduled
meetings with any regulatory agencies relating to Development and/or any
application for Regulatory Approval of the Product in the Territory, and Lung Rx
shall have the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

14



--------------------------------------------------------------------------------



 



right to participate in any such meeting, to the extent permitted by law.
Aradigm also shall promptly furnish Lung Rx with summaries of all material
correspondence or material meetings with any regulatory agency relating to
Development, regulatory filings and/or a Regulatory Approval in the Territory,
and Aradigm shall promptly furnish Lung Rx with copies of such correspondence or
copies of minutes of such meetings.
          (f) Subject to its confidentiality obligations to Third Parties and to
the degree it is able, Aradigm shall promptly notify Lung Rx of all regulatory
filings that it submits and all communications from Regulatory Authorities that
it receives relating to the AERx pulmonary drug delivery system (and its future
improvements, successors and alternatives) other than Products, and, at Lung
Rx’s request, shall promptly provide Lung Rx with a copy (which may be wholly or
partly in electronic form) of such regulatory filings or communications. Aradigm
will provide Lung Rx with reasonable advance notice of any scheduled meetings
with any regulatory agencies relating to Development and/or any application for
Regulatory Approval of any product incorporating the AERx pulmonary drug
delivery system (and its future improvements, successors and alternatives) in
the Territory. Subject to its confidentiality obligations to Third Parties and
to the degree it is able, Aradigm also shall promptly furnish Lung Rx with
summaries of all material correspondence or material meetings with any
regulatory agency relating to Development, regulatory filings and/or a
Regulatory Approval in the Territory of any product incorporating the AERx
pulmonary drug delivery system (and its future improvements, successors and
alternatives), and Aradigm shall, at Lung Rx’s request, promptly furnish Lung Rx
with copies of such correspondence or copies of minutes of such meetings.
          (g) Lung Rx may, at its expense, register the exclusive license
granted under this Agreement in any country, or community or association of
countries within the Territory, where the use, sale or manufacture of a Product
in such country would be covered by a Valid Claim. Upon request of Lung Rx,
Aradigm agrees, after Aradigm reviews for accuracy, promptly to execute any
“short form” licenses in a form submitted to it by Lung Rx from time to time in
order to effect the foregoing registration in such country.
     4.8 Product Withdrawals and Recalls. In the event that any regulatory
agency (a) threatens or initiates any action to remove the Product from the
market in any country in the Territory or (b) requires Lung Rx, its Affiliates,
or its sublicensees to distribute a “Dear Doctor” letter or its equivalent
regarding use of the Product in the Field, Lung Rx shall notify Aradigm of such
event within two (2) business days after Lung Rx becomes aware of the action,
threat, or requirement (as applicable). Lung Rx shall consult with Aradigm prior
to initiating a recall or withdrawal of the Product; provided, however, that the
final decision as to whether to recall or withdraw the Product in the Territory
shall be made by Lung Rx in its sole discretion. Lung Rx shall be responsible,
at its sole expense, for conducting any recalls or taking such other necessary
remedial action, unless the remedial action relates to a medical device
manufactured by or on behalf of Aradigm, in which event Aradigm shall be solely
responsible for all expenses in conducting any recalls or taking such other
necessary remedial action.
     4.9 Adverse Event Reporting.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

15



--------------------------------------------------------------------------------



 



          (a) Each Party shall, and shall require its respective Affiliates to:
               (i) notify the other Party promptly of all information coming
into its possession concerning any adverse events associated with clinical or
commercial uses of the Product, the Licensed Molecule, or an AERx pulmonary drug
delivery system device (and its future improvements, successors and
alternatives) (an “Adverse Event”), subject to any applicable confidentiality
obligations to Third Parties;
               (ii) provide to the other Party a copy of any written submission
made by such Party to a Regulatory Authority regarding Adverse Events no later
than five (5) days following finalization of such written submission (and, to
the extent permissible under time constraints and reporting requirements, in
advance of submission to the applicable Regulatory Authority); and
               (iii) adhere to all requirements of applicable laws, rules and
regulations that relate to the reporting and investigation of Adverse Events.
          (b) If a Party contracts with a Third Party for research to be
performed by such Third Party on the Product, that Party shall require such
Third Party to report to the contracting Party the information set forth above.
     4.10 Commercialization of Product. Subject to the terms and conditions of
this Agreement (including Section 4.11 and Section 4.12), Lung Rx shall control,
and be solely responsible for the costs and expenses associated with, the
Commercialization of the Product in the Territory.
     4.11 Diligence Obligations.
          (a) Lung Rx shall use Commercially Reasonable Efforts to Develop, and
if in Lung Rx’s opinion the results of the Development Plan so justify, to seek
Regulatory Approval for, and Commercialize Products in major markets throughout
the Territory as Lung Rx determines are commercially feasible in its sole
discretion. The Development Plan shall include such Product Development work as
Lung Rx may, in its sole discretion, consider necessary to support Regulatory
Approval.
          (b) In the event that Lung Rx fails to materially comply with the
diligence obligations set forth in Section 4.11(a), and Lung Rx fails to cure
its material non-compliance within thirty (30) days following written notice
from Aradigm providing a detailed explanation of such material non-compliance,
Aradigm may, in its sole discretion, elect to convert the exclusive license
granted to Lung Rx pursuant to Section 2.1(a) to a non-exclusive license with
respect to a given Product, with all other terms and conditions of this
Agreement remaining unchanged. Any such conversion to a non-exclusive license
for a Product shall be effective upon Lung Rx’s receipt of written notice from
Aradigm, but shall not affect other Products which are being Developed and/or
Commercialized under this Agreement.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

16



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the non-exclusivity conversion provision in
Section 4.11(b), the diligence obligations set forth in this Section 4.11 shall
not apply to the extent (i) Aradigm’s failure to perform its obligations under
this Agreement in a timely manner causes a delay in Lung Rx’s Development,
efforts to seek Regulatory Approval for, or Commercialization of such Product;
or (ii) there exists any material regulatory action affecting such Product; or
(iii) there exists any material issue relating to the toxicology, safety,
bioavailability or efficacy of such Product and the absence of any impediments
caused by formulation, material sourcing, manufacturing, or other technical
issues related to Product; in each case that leads Lung Rx to conclude, in
exercising reasonable business judgment, that Development or Commercialization
of such Product should be suspended or stopped altogether. Upon the occurrence
of circumstances described in either subsection (i), (ii) or (iii), the
following terms shall apply: (A) Lung Rx shall notify Aradigm in writing of the
existence of such circumstances, specifying the details thereof and (in the case
of circumstances described in subsection (ii) or (iii) the reasons why Lung Rx
concluded that Development or Commercialization of such Product should be
suspended or stopped, (B) Lung Rx’s obligations to Develop or Commercialize such
Product shall be suspended so long as any such circumstances exists, and (C) the
obligations set forth in Section 4.11(a) shall be extended by the period of any
such suspension with respect to such Product.
     4.12 Other Inhalation Devices.
          (a) If the AERx pulmonary drug delivery system is commercially viable
in the reasonable opinion of the PSC, Lung Rx and its Affiliates shall not spend
more in cash and/or in kind cumulatively on Developing the Licensed Molecule for
a product involving an inhalation device that is handheld and able to deliver a
therapeutic dose of the Licensed Molecule in less than 10 breaths, than is
spends on Development activities for the product. The restriction in this
Section 4.12(a) shall end upon the date of the last patient visit in the Phase
III registration trial of the Product as defined in the Development Plan. The
restrictions in this section 4.12(a) shall not apply to nebulizers, or their
improvements, used in current clinical trials by Lung Rx, or similar devices and
their improvements.
          (b) In the event that a Product has received Regulatory Approval in a
given country in the Territory and Lung Rx performs sales and marketing
activities in such country with respect to an inhalation device for the Licensed
Molecule other than the Product, [*].
     4.13 Additional Obligations of Aradigm.
          (a) Information. Aradigm, at its sole expense (excluding those
expenses to be paid by Lung Rx under this Agreement), shall be responsible for
the timely delivery to Lung Rx of all Information that Aradigm Controls
regarding the Aradigm Technology and reasonably required by Lung Rx to fulfill
its obligations under this Agreement.
          (b) Cooperation. Aradigm shall, upon the request by Lung Rx, provide
Lung Rx with reasonable assistance and consultation regarding the Aradigm
Technology, including reasonable access to sample materials and data and the
execution of necessary and appropriate instruments and documents.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

17



--------------------------------------------------------------------------------



 



          (c) AERx Expenses. Notwithstanding any other provision of this
Agreement to the contrary, Aradigm shall be solely responsible for all costs and
expenses related to meeting and maintaining regulatory requirements with respect
to the design and operation of the AERx pulmonary drug delivery system as
distinguished from those costs incurred and paid by Lung Rx in connection with
meeting and maintaining regulatory requirements with respect to the Product.
ARTICLE 5
Manufacturing
     5.1 Manufacturing Responsibility.
          (a) Following Lung Rx’s satisfaction of its payment and investment
obligations set forth in Section 6.2, Lung Rx will begin preparations to
manufacture the Product in bulk and finished form for use by Lung Rx, its
Affiliates, and its sublicensees in the Field in the Territory and for secondary
conditional use by Aradigm pursuant to Section 5.3 and the Development Plan.
Lung Rx will not make any material changes to the specifications for Products or
components of Products without the prior written approval of Aradigm, such
approval not to be unreasonably withheld or delayed. Lung Rx will not make any
material changes to the specifications for the Aradigm Technology without the
prior written approval of Aradigm. Following Lung Rx’s satisfaction of its
payment and investment obligations set forth in Section 6.2, all supplier
relationships will be managed solely by Lung Rx, with the participation of
Aradigm in its discretion.
          (b) Following the date that Lung Rx reasonably agrees that the POC
Study was Successful until the (i) full and complete validation of a
manufacturing plant operated by Lung Lx or a Third Party and (ii) full and
complete validation of the manufacturing process used at any such plant, Aradigm
shall, to the degree it is able individually and/or through a Third Party
manufacturer, supply the necessary Products or components thereof for clinical
trials in such quantities as Lung Rx shall from time to time require in
accordance with the Development Plan and corresponding budgets. If Aradigm is
not able to supply the necessary Products or components thereof for clinical
trials, then Lung Rx shall be responsible for obtaining such Products or
components. If Aradigm supplies the Products for clinical trials, the cost of
such clinical Products shall be at Lung Rx’s expense and determined in
accordance with Section 4.6. If Aradigm is able to supply the Products for
clinical trials, it shall supply the Product to Lung Rx in accordance with the
agreed-upon specifications and any relevant additional requirements specified in
the Development Plan, and shall comply with all applicable laws, rules, and
regulations in the manufacture of Product.
     5.2 Transfer of Manufacturing Technology.
          (a) As soon as reasonably possible after satisfaction of Lung Rx’s
payment and investment obligations set forth in Section 6.2, Aradigm shall
transfer to Lung Rx and/or Third Party manufacturers designated by Lung Rx and
reasonably acceptable to Aradigm all
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

18



--------------------------------------------------------------------------------



 



Aradigm Technology that is reasonably related to, or otherwise desirable to
support, Lung Rx’s establishment of clinical and commercial manufacturing
capabilities with respect to Products in the Field that comply with the cGMP
regulations set forth in 21 C.F.R. Parts 210 – 211, 820 and 21 C.F.R. Subchapter
C (Drugs), Quality System Regulations and the requirements thereunder imposed by
the FDA, and, as applicable, the equivalent regulations and requirements in
jurisdictions outside the United States. The costs and expenses incurred by
Aradigm in carrying out such transfer and subsequent assistance in accordance
with the Development Plan and corresponding budget that have been pre-approved
by Lung Rx in writing shall be reimbursed by Lung Rx in accordance with Section
4.6, with such transfer being deemed to be a Development activity for the
purpose of such Section.
          (b) Lung Rx and/or its Third Party manufacturers shall use any Aradigm
Technology transferred pursuant to Section 5.2(a) in accordance with the license
granted in Section 2.1 solely for the purpose of manufacturing Products for uses
permitted under this Agreement, and for no other purpose.
          (c) Lung Rx acknowledges and agrees that Aradigm may reasonably
condition its agreement to transfer any Aradigm Technology and any other
manufacturing technology to a Third Party manufacturer on the execution of a
confidentiality agreement between such Third Party manufacturer and Aradigm that
contains terms substantially equivalent to those of Article 10 of this
Agreement.
     5.3 Lung Rx Supply Obligations. In the event that Lung Rx reasonably agrees
that the POC Study was Successful, Lung Rx shall thereafter begin preparations
and, at its sole expense, fund the construction of a manufacturing plant that it
will operate to manufacture AERx pulmonary drug delivery system devices (and any
future improvements, successors and alternatives) for use as Product components.
At Aradigm’s reasonable written request from time to time in accordance with
rolling-forecast procedures to be mutually developed, during the three (3) years
following both (i) full and complete validation of such plant and (ii) full and
complete validation of the manufacturing process, Lung Rx will supply Aradigm
with AERx pulmonary drug delivery system devices and/or AERx Strip® dosage forms
(for use in products other than the Product) at mutually agreed volumes and
pursuant to a mutually agreed price schedule. Notwithstanding the foregoing
sentence, Lung Rx shall only be obligated to provide such supply to the extent
that it has excess capacity available which does not jeopardize in any manner
the cost, quality and timely delivery of Products, such excess capacity, if any,
to be determined after Lung Rx’s projected requirements have been met and
subject to the mutually agreeable successful completion of a cleaning
validation/QA protocol.
ARTICLE 6
Fees and Payments
     6.1 Upfront Fee.
          (a) No later than five (5) business days after the Effective Date,
Lung Rx shall pay to Aradigm the non-creditable, non-refundable sum of $440,000.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

19



--------------------------------------------------------------------------------



 



          (b) No later than One Hundred and Twenty (120) days after the
Effective Date, Lung Rx shall pay to Aradigm the additional non-creditable and
non-refundable sum of $440,000.
     6.2 Additional Consideration.
          (a) License Fee. No later than fifteen (15) days after Aradigm’s
delivery of a complete final report to Lung Rx describing the results of the POC
Study, and Lung Rx reasonably agrees that the POC Study was Successful, Lung Rx
shall pay to Aradigm the non-creditable, non-refundable sum of $[*]. Lung Rx
shall have no more than thirty (30) days from delivery of the complete final
report describing the results of the POC Study to determine whether the POC
Study was Successful.
          (b) Purchase of Shares. No later than fifteen (15) days after
Aradigm’s delivery of a complete final report to Lung Rx describing the results
of the POC Study, and Lung Rx reasonably agrees that the POC Study was
Successful, Aradigm shall issue to Lung Rx, and Lung Rx shall purchase, shares
of Aradigm common stock for an aggregate purchase price of $3,470,000 and at a
per share price equal to the average closing price as quoted on the OTC Bulletin
Board for the thirty (30) days prior to either (i) the date of entry into such
stock purchase agreement, or (ii) the 45th day following delivery to Lung Rx of
the complete final POC Study report, whichever first occurs. Lung Rx shall have
no more than thirty (30) days from delivery of the complete final report
describing the results of the POC Study to determine whether the POC Study was
Successful. The issuance and purchase of such shares shall be subject to the
terms of a separate stock purchase agreement (and other agreements and related
documents executed pursuant thereto) which contains the usual and customary
terms for such stock purchase agreements and also provides for customary
piggyback registration rights.
     6.3 Milestone Payments. Within thirty (30) days following the first
occurrence of each of the events set forth below, Lung Rx shall pay to Aradigm
the applicable milestone payment set forth below (whether such milestone is
achieved by Lung Rx, its Affiliate or any of their respective licensees):

      Milestone Event   Milestone Payment
First to occur of (i) the issuance of purchasing requisitions for a [*]; and
(ii) the first anniversary of the Effective Date;
  [*]
 
   
First to occur of (i) the completion of the [*]; and (ii) the second anniversary
of the Effective Date;
  [*]
 
   
First to occur of (i) [*], and (ii) the third anniversary of the Effective Date.
  [*]

Each of the milestone payments described in this Section 6.3 shall be payable
only one time (i.e., upon the first achievement of the applicable milestone
event by a Product). All payments made to Aradigm pursuant to this Section 6.3
are non-refundable and non-creditable. In the event of a
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

20



--------------------------------------------------------------------------------



 



delay in Development or Commercialization that occurs prior to achievement of a
particular milestone event that is the result of the action of a Regulatory
Agency, the date set forth in clause (ii) of the description of each such
milestone event in the chart above shall be automatically extended by an amount
equal to the duration of such delay. Following the occurrence of such a delay,
(a) Lung Rx shall promptly notify Aradigm in writing of the existence of such
delay, specifying the details thereof, (b) Lung Rx shall describe its plan to
overcome such delay and the anticipated duration of such delay, and (c) upon the
cessation of such delay, Lung Rx shall notify Aradigm in writing of such
cessation and shall state the actual duration of such delay.
     6.4 Royalties. Subject to Section 6.5 below and the other terms and
conditions of this Agreement, in consideration for the grant of the licenses to
the Aradigm Technology under Section 2.1, Lung Rx shall pay to Aradigm following
First Commercial Sale of a Product in any country of the Territory royalties on
Net Sales of all Products in the Territory by Lung Rx, its Affiliates and their
respective licensees, with the royalty rate determined by the amount of
aggregate Net Sales of Products during the applicable calendar year according to
the following schedule:
          (a) 10% of the first [*] million of Net Sales of Products occurring in
the calendar year;
          (b) [*] of that portion of total annual Net Sales of Products in
excess of [*] million and up to and including [*] million;
          (c) [*] of that portion of total annual Net Sales of Products in
excess of [*] million and up to and including [*] million;
          (d) [*] of that portion of total annual Net Sales of Products in
excess of [*] million and up to and including [*] million; and
          (e) [*] of that portion of total annual Net Sales of Products in
excess of [*] million.
Notwithstanding the foregoing, the royalty rates set forth in subsections
(a)-(e) above shall be reduced by fifty percent (50%) with respect to Net Sales
of Products accrued prior to the first regulatory approval of an AERx pulmonary
drug delivery system device (other than the Product). In such event, however,
the effective royalty rate due to Aradigm shall not be reduced to below [*]
percent ([*]%) of Net Sales.
     Upon the expiration of the last-to-expire Valid Claim on a
country-by-country basis (“Patent Expiration”), the royalty rates set forth in
subsections (a) — (e) above shall be reduced by fifty percent (50%) with respect
to Net Sales of Products. Additionally, upon Patent Expiration and the approval
of a generic version of the Product in each country, at the discretion of Lung
Rx, the Agreement may be terminated as to such country in accordance with
section 11.1 below and the royalty rates set forth in subsections (a) –
(e) above shall be reduced to 0%. In the alternative, upon Patent Expiration and
the approval of a generic version of the Product in each country, Lung Rx may
elect not to terminate the Agreement as to such country in which case the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


21



--------------------------------------------------------------------------------



 



royalty rates set forth in subsections (a) — (e) above shall be reduced by fifty
percent (50%) with respect to Net Sales of Products.
     6.5 Royalty Reduction.
          (a) If (i) it is necessary for Lung Rx, its Affiliate, or one of their
sublicensees to obtain a royalty-bearing license from a Third Party because the
Development, manufacture or Commercialization of the Product infringes a Patent
or other intellectual property of such Third Party in a particular country and
(ii) despite Commercially Reasonable Efforts of Lung Rx it is not possible to
practice the Aradigm Technology licensed to Lung Rx hereunder in a commercially
reasonable manner without infringing such Third Party Patent or other
intellectual property, then Lung Rx shall be entitled to a credit, against the
royalty payments due to Aradigm upon sales of the Product in the applicable
country, equal to [*] percent ([*]%) of the royalties actually paid to such
Third Party by Lung Rx, its Affiliate, or one of their sublicensees based upon
the sales of the Product in such country; provided that such credit shall in no
event cause the effective royalty rate due to Aradigm to be reduced to below [*]
percent ([*]%) of Net Sales, except in the case of Patent Expiration in which
event the effective royalty rate due to Aradigm shall not be reduced to below
[*] percent ([*]%), or in the case of a Patent Expiration and the approval of a
generic version of the product in which event the effective royalty rate due to
Aradigm shall be reduced to [*] percent ([*]%).
          (b) If Aradigm obtains a royalty-bearing license from a Third Party
because the Development, manufacture or Commercialization of the Product
infringes a Patent or other intellectual property of such Third Party in a
particular country, and (i) despite Commercially Reasonable Efforts of Aradigm
it is not possible to practice the Aradigm Technology licensed to Lung Rx
hereunder in a commercially reasonable manner without infringing such Third
Party Patent or other intellectual property, and (ii) Lung Rx is required to pay
a royalty to such Third Party, then upon the occurrence of such events, Lung Rx
shall be entitled to a credit, against the royalty payments due to Aradigm upon
sales of the Product in the applicable country, equal to [*] percent ([*]%) of
the royalties actually paid to such Third Party by Lung Rx, its Affiliate, or
one of their sublicensees based upon the sales of the Product in such country;
provided that such credit shall in no event cause the effective royalty rate due
to Aradigm to be reduced to below [*] percent ([*]%) of Net Sales, except in the
case of Patent Expiration in which event the effective royalty rate due to
Aradigm shall not be reduced to below [*] percent ([*]%), or in the case of a
Patent Expiration and the approval of a generic version of the product in which
event the effective royalty rate due to Aradigm shall be reduced to [*] percent
([*]%).
          (c) If Lung Rx, its Affiliate, or one of their sublicensees adds to
the Product a component or feature, and Lung Rx, its Affiliate, or one of their
sublicensees must pay royalties for Third Party patent rights covering such
component or feature, such royalties shall not be offset against royalties owed
to Aradigm, unless, at the time added, it is not possible to make the Product
approvable or commercially viable without the component or feature. As to any
license that Lung Rx may believe is desirable to enter into with respect to a
Product, other than those for which royalties may be offset in accordance with
this Section 6.5, if Lung Rx requests, the Parties will discuss such license and
the possibility of Aradigm sharing some part of the costs of such license. In no
event, however, shall royalty payments due to Aradigm be reduced in
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


22



--------------------------------------------------------------------------------



 



accordance with this Section 6.5 for any royalties paid by Lung Rx for the
Licensed Molecule or its formulations.
     6.6 Accrual of Royalties. No royalties shall be payable on a Product
distributed to Third Parties solely as a sample for testing or evaluation
purposes. No multiple royalty shall be payable on the sale of any one Product.
No multiple royalty shall be payable on a Product because the manufacture, use
or sale of such Product is covered by more than one Patent or is subject to both
Know-How and a Valid Claim.
     6.7 Compulsory Licenses. Should a compulsory license be granted to a Third
Party under the applicable laws of any country in the Territory under the
Aradigm Technology, the Parties will consult and cooperate to position Lung Rx,
its Affiliates or its sublicensees to competitively market such Product in such
country.
     6.8 Commercial Hardship. If in any country Lung Rx can demonstrate that for
any reason beyond its, its Affiliates’ or its sublicensees’ control the royalty
payable hereunder by Lung Rx causes or may cause Lung Rx, its Affiliate or its
sublicensee a significant reduction in its or their sales of Product in that
country, or otherwise causes or may cause hardship in the promotion or sale of
Product in a country, the Parties will consult and cooperate to position Lung
Rx, its Affiliates or its sublicensees to competitively market such Product in
such country.
ARTICLE 7
Payments; Records; Audits
     7.1 Payment; Reports. Royalty obligations under Section 6.4 shall accrue
upon the First Commercial Sale of a Product by Lung Rx, its Affiliates and their
sublicensees for the Term of this Agreement. Royalties shall be calculated and
reported and paid on a calendar quarter basis for all royalties accruing in each
calendar quarter, although they may be made in whole or in part in advance of
such due date in Lung Rx’s discretion. All royalty payments by Lung Rx to
Aradigm under this Agreement shall be paid within forty-five (45) days after the
end of each calendar quarter. Each payment shall be accompanied by a report of
Net Sales of Products by Lung Rx, its Affiliates and their respective
sublicensees, each in reasonably sufficient detail to permit confirmation of the
accuracy of the payment made, including, on a regional basis, including the U.S.
separately, the number of Products sold, the gross sales and Net Sales of such
Products, the royalties payable, the withholding taxes, if any, required by law
to be deducted in respect of such sales, the method used to calculate the
royalties, and the exchange rates used, if any.
     7.2 Exchange Rate; Manner and Place of Payment. All payments under this
Agreement shall be made in U.S. dollars. Conversion of payments to U.S. dollars
from a currency in a country from which royalties are payable shall be at an
exchange rate equal to the rates of exchange for the country’s currency as
published by The Wall Street Journal. All payments owed under this Agreement
shall be made by wire transfer in immediately available
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


23



--------------------------------------------------------------------------------



 



funds to a bank and account designated in writing by Aradigm, unless otherwise
agreed in writing by Aradigm.
     7.3 Tax Withholding. Lung Rx will be responsible for and pay any and all
taxes levied on account of any payments made by it under this Agreement (other
than taxes based on Aradigm’s income) without deduction from any payment due to
Aradigm hereunder, except for any required withholding or comparable taxes.
     7.4 Records; Audits. During the Term and for a period of three (3) years
thereafter, Lung Rx shall keep, and shall cause its Affiliates and their
respective licensees to keep, complete and accurate records pertaining to the
sale or other disposition of Products, in sufficient detail to permit Aradigm to
confirm the accuracy of all payments due hereunder. Aradigm, at its own expense,
shall have the right once each calendar year to cause an independent, certified
public accountant of a nationally recognized firm reasonably acceptable to Lung
Rx to audit such records as are reasonably necessary to confirm such Net Sales,
royalties and other payments for any year ending not more than twenty-four
months prior to the date of such request. Such audits may be exercised during
normal business hours upon reasonable prior written notice to Lung Rx, and
subject to an appropriate confidentiality agreement. The accountant shall
disclose to Aradigm only whether the records are correct or not and the specific
details concerning any discrepancies. No other information shall be shared.
Prompt adjustments shall be made by the Parties to reflect the results of such
audit. Aradigm shall bear the full cost of such audit unless such audit
discloses an underpayment by Lung Rx of more than [*] percent ([*]%) of the
amount of royalties or other payments due under this Agreement for the period
audited, in which case Lung Rx shall pay the reasonable and direct cost of such
audit.
     7.5 Late Payments. In the event that any payment due under this Agreement
is not made when due, the payment shall accrue interest from the date due at the
rate of [*] percent ([*]%) per month; provided, however, that in no event shall
such rate exceed the maximum legal annual interest rate. The payment of such
interest shall not limit Aradigm from exercising any other rights it may have as
a consequence of the lateness of any payment.
ARTICLE 8
Intellectual Property
     8.1 Filing Prosecution and Maintenance of Patents. Aradigm at its sole
expense shall be responsible for prosecuting and maintaining the Aradigm Patents
in the Territory, and Lung Rx shall be responsible at its sole expense for
prosecuting and maintaining the Lung Rx Patents in the Territory.
     8.2 Ownership of New Intellectual Property.
          (a) Title to all New Intellectual Property that relates to the core
intellectual property, know-how and proprietary technology in the field of
prostacyclin drugs (“Prostacyclin Field”) owned by Lung Rx, whether patentable
or unpatentable, made directly or indirectly by
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


24



--------------------------------------------------------------------------------



 



either Party as a result of the collaboration under this Agreement or further
collaboration between the Parties on the subject matter of this Agreement, shall
be owned solely and exclusively by Lung Rx.
     (b) Title to all New Intellectual Property that relates to the core
intellectual property, know how, and proprietary technology in the field of
pulmonary delivery technologies (“Pulmonary Delivery Field”) owned by Aradigm,
whether patentable or unpatentable, made directly or indirectly by either Party
as a result of the collaboration under this Agreement or further collaboration
between the Parties on the subject matter of this Agreement, shall be owned
solely and exclusively by Aradigm.
     (c) Title to all New Intellectual Property shall be held by the Party(ies)
employing the respective author(s) and/or inventor(s) or to which said author(s)
and/or inventor(s) has/have an obligation to assign the subject intellectual
property in accordance with U.S. copyright, patent and any other laws addressing
intellectual property. Any such New Intellectual Property, to the extent owned
by Aradigm, shall be licensed exclusively to Lung Rx within the Prostacyclin
Field, and to the extent owned by Lung Rx, shall be licensed exclusively to
Aradigm within the Pulmonary Delivery Field, in both cases any such license
shall be royalty free and shall subsist for so long as any such right subsists.
     (d) Each Party agrees (i) to disclose promptly to the other any and all
Patent applications prepared or filed by that Party which applications are
directed to either of the stated core technologies and are made directly or
indirectly as a result of the collaboration under this Agreement or further
collaboration between the Parties on the subject matter of this Agreement, and
(ii) promptly upon request by the other Party to execute assignments of
intellectual property rights in accordance with this Section.
  8.3 Filing, Prosecution and Maintenance of New Intellectual Property.
     8.3.1 Each Party shall, using Commercially Reasonable Efforts, control the
preparation, filing, prosecution, grant and maintenance of Patent rights
regarding its New Intellectual Property in the Territory and shall select all
patent counsel or other professionals to advise, represent or act for it in all
matters relating to the prosecution and maintenance of such Patent rights
regarding its New Intellectual Property in the Territory.
     8.3.2 In the event that a Party elects not to file a Patent application or
decides to abandon any pending application or granted Patent under its New
Intellectual Property in any country of the Territory, it shall provide adequate
advance notice to the other Party and give the other Party the opportunity to
file or maintain such application or Patent at its own expense.
  8.4 Cooperation.
     (a) Each Party shall make available to the other Party or its authorized
attorneys, agents, consultants or representatives, if available, such
information necessary or appropriate to enable the appropriate Party (at the
appropriate Party’s cost and expense) to prepare, file, prosecute and maintain
Patent applications and resulting Patents with respect to its
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


25



--------------------------------------------------------------------------------



 



New Intellectual Property as set forth in Section 8.2 above, for a period of
time reasonably sufficient for such Party to obtain the assistance it needs from
such personnel. Where appropriate, each Party shall sign or cause to have signed
all documents relating to said Patent applications or Patents at no charge to
the other.
          (b) The Parties’ patent counsel shall provide comments to the Parties
in sufficient time for the Parties to reflect such comments in any response. Any
comments made by a Party shall be made in good faith and shall be directed to
maximizing the claims covered by such Patents. If a Party agrees with the
comments of the other Party’s patent counsel, it shall reflect such comments in
its response. If a Party disagrees with such comments, it shall provide a
detailed explanation of its position and, in the event the Parties do not
thereafter arrive at a consensus on how to proceed with respect to the comments,
either Party may then submit such dispute (a “Patent Comment Dispute”) for
resolution by an intellectual property lawyer (the “Neutral Lawyer”) with at
least ten years of experience and a background in biotechnology or
pharmaceutical patent matters. The Neutral Lawyer shall be selected by mutual
agreement of the Parties; provided, however, that if the Parties cannot agree on
a Neutral Lawyer within five days of a Party’s request for a Neutral Lawyer
under this provision, the Neutral Lawyer shall be selected by the American
Arbitration Association in Washington, D.C. Each Party shall submit its position
as to the Patent Comment Dispute to the Neutral Lawyer, who shall resolve the
dispute by agreeing to one of the submitted positions of the Parties without any
changes to such position. The Parties agree that the position agreed to by the
Neutral Lawyer shall be reflected in the action or response being prepared and
that the costs of the Neutral Lawyer shall be paid by the Party whose position
is not agreed to by the Neutral Lawyer. The decision of the Neutral Lawyer shall
be final and binding on the Parties. The Parties shall cooperate in all respects
to resolve any Patent Comment Dispute in sufficient time to avoid any loss of
rights, including jointly instructing the Neutral Lawyer to make a decision in
sufficient time to avoid any loss of rights.
     8.5 Infringement by Third Parties.
          (a) Notice. If either Party becomes aware that a Third Party is
infringing any rights in the Aradigm Technology or the Lung Rx Technology, such
Party shall give written notice to the other Party describing in detail the
nature of such infringement.
          (b) Right to Bring Suit. Lung Rx, in the case of intellectual property
owned by Lung Rx and Aradigm, in the case of intellectual property owned by
Aradigm (the “Enforcing Party”), shall have the sole right to enforce such
intellectual property rights against infringers at their own expense. In the
case of New Intellectual Property, both Parties shall have the right to enforce
such intellectual property rights and to obtain the joinder of the non-enforcing
Party, where required by law, at the expense of the Enforcing Party.
          (c) Cooperation; Settlement. The Party controlling the action may not
settle the action or otherwise consent to an adverse judgment in such action
that diminishes the rights or interests of the non-controlling Party without
first consulting the non-controlling Party and considering any objections
thereto raised by the non-controlling Party. Aradigm and Lung Rx
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


26



--------------------------------------------------------------------------------



 



shall provide all reasonable assistance to the other Party in any action to
enforce such intellectual property rights.
          (d) Recoveries. Except as otherwise agreed to by the Parties in
writing as part of a cost-sharing arrangement, all in kind settlements or monies
recovered upon the final judgment or settlement of any such suit shall be
shared, after reimbursement of the costs of participating in such action, by
Aradigm and Lung Rx pro rata according to the respective percentages of costs
borne by each Party in such action pursuant to this Section 8.5.
     8.6 Infringement of Third Party Rights. In the event that a Third Party
files an action against a Party, its Affiliates, distributors or sublicensees
alleging that such Party’s or its Affiliates’, distributors’ or sublicensees’
activities under this Agreement infringe such Third Party’s patent or other
intellectual property rights, such Party shall give written notice to the other
Party, and the Parties will consult and cooperate on the best course of action.
If the alleged infringing process, method or composition is claimed under the
Aradigm Technology and the Lung Rx Technology, in the Territory, the Parties
shall consult and cooperate to decide which Party shall control the defense of
such suit. If the alleged infringing process, method or composition is claimed
under the Lung Rx Technology, in the Territory, Lung Rx shall have the right to
control the defense of such suit. If the alleged infringing process, method or
composition is claimed under the Aradigm Technology, in the Territory, Aradigm
shall have the right to control the defense of such suit. Each Party shall pay
its own expenses, have the right to be represented by advisory counsel of its
own selection, and shall cooperate fully in the defense of such suit and furnish
to the other all evidence and assistance in its control. If one Party does not
elect within thirty (30) days after such notice to control the defense of a
suit, the other may undertake such control at its own expense, and the
non-controlling Party shall then have the right to be represented by advisory
counsel of its own selection, at its own expense, and shall cooperate fully in
the defense of such suit and furnish to the controlling Party all evidence and
assistance in its control. The Party controlling the suit may not settle the
suit or otherwise consent to an adverse judgment in such suit that diminishes
the rights or interests of the non-controlling Party without the express written
consent of the non-controlling Party. Any judgments, settlements or damages
payable with respect to legal proceedings covered by this Section 8.6 shall be
paid by the Party which controls the litigation, subject to the other Party’s
indemnification obligations in accordance with Article 12 below, if any.
     8.7 Product Trademark; License to Aradigm Trademark.
     (a) The Product, Product packaging, promotional materials, package inserts,
and labeling shall bear a trademark chosen and owned by Lung Rx. The Product,
Product packaging, promotional materials, package inserts, and labeling shall
also bear the Aradigm®, Aradigm Logo™, AERx®, AERx Essence®, and/or AERx Strip®
trademarks (collectively, the “Licensed Marks”). The Product, Product packaging,
promotional materials, package inserts, and labeling shall also bear an
acknowledgment line that specifies, in part, that the Licensed Marks are
registered trademarks of Aradigm and lists the key Aradigm Patents.
     (b) Subject to and conditioned upon Lung Rx’s full compliance with this
Agreement, Aradigm grants to Lung Rx, and Lung Rx accepts, during the term of
this Agreement a limited,
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


27



--------------------------------------------------------------------------------



 



non-exclusive, royalty-free, revocable license to use the Licensed Marks in the
Territory in connection with the Commercialization, use, import, sale and
distribution of Products in the Field. No other right, title or license to the
Licensed Marks is granted hereunder.
ARTICLE 9
Representations and Warranties
     9.1 Mutual Representations, Warranties and Covenants.
          (a) Each Party represents and warrants to the other that, as of the
Effective Date: (a) it is duly organized and validly existing under the laws of
its jurisdiction of incorporation or formation, and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;
(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person executing this Agreement on its behalf
has been duly authorized to do so by all requisite corporate action; (c) this
Agreement is legally binding upon it, enforceable in accordance with its terms,
and does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a Party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it; (d) to the best of its knowledge,
there are no Third Party intellectual property rights which could prevent it
from performing all of its obligations hereunder.
          (b) Each Party represents and warrants that it will use its best
efforts to obtain and maintain in full force and effect all necessary licenses,
permits and other authorizations required by law to carry out its duties and
obligations under this Agreement. Each Party shall cooperate with the other to
provide such letters, documentation and other Information on a timely basis as
the other Party may reasonably require to fulfill its reporting and other
obligations to applicable Regulatory Authorities. Except for such amounts as are
expressly required to be paid by a Party to the other under this Agreement, each
Party shall be solely responsible for any costs incurred by it to comply with
its legal obligations. Each Party shall conduct its activities hereunder in an
ethical and professional manner.
          (c) Each Party hereby covenants that each of its employees and other
entities performing any work under this Agreement shall have entered into a
written invention assignment agreement requiring that each such person or entity
assign to such Party all right, title and interest in and to any Information
conceived of and/or reduced to practice by such person or entity and its
employees, consultants or agents in connection with any such activities.
          (d) Each Party shall cooperate with the other and provide such
assistance and resources as the other Party may reasonably request in connection
with performance of the obligations under this Agreement.
     9.2 Aradigm Representations and Warranties. Aradigm represents and warrants
to Lung Rx that, as of the Effective Date: (a) Aradigm Controls the Aradigm
Technology in the
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


28



--------------------------------------------------------------------------------



 



Territory with the full right and authority to grant the rights and licenses
granted to Lung Rx under this Agreement; (b) Aradigm has not granted any right
or license under the Aradigm Technology that is in conflict with the rights and
licenses granted to Lung Rx under this Agreement; (c) to the best of Aradigm’s
knowledge, there is no basis upon which the use of the Aradigm Technology in
accordance with this Agreement would infringe upon any Third Party’s know-how,
patent or other intellectual property rights or constitute misuse of
confidential information by Lung Rx; (d) to the best of Aradigm’s knowledge, no
claim, whether or not embodied in an action past or present, of any
infringement, of any conflict with, or of any violation of any patent, trade
secret or other intellectual property right or similar right of any Third Party
has been made or is pending, and Aradigm has no knowledge of any potential claim
with respect to the Aradigm Technology; (e) a complete list of (i) all Patents
as of the Effective Date and (ii) all Patents owned by Third Parties and validly
and exclusively licensed to Aradigm, with the unrestricted right to exclusively
sublicense to Lung Rx, is provided in Exhibit B attached to this Agreement;
(f) to the best of Aradigm’s knowledge, no Patent and/or other intellectual
property rights Controlled by a Third Party are required to be in-licensed by
Aradigm because the Development, manufacture or Commercialization of the Product
infringes such Third Party Patent or other intellectual property rights in the
Territory, (g) other than as contained in Exhibit B, Aradigm has not prior to
the Effective Date applied for Patents involving the Licensed Molecule or other
prostacyclin drugs; and (h) Aradigm has made or will make available to Lung Rx
all material technical Information in its possession or control that is
reasonably necessary to Develop, manufacture and Commercialize Products in
accordance with this Agreement.
     9.3 Lung Rx Representations and Warranties. Lung Rx represents and warrants
to Aradigm that, as of the Effective Date: (a) Lung Rx Controls the Lung Rx
Technology in the Territory with the full right and authority to grant the
rights and licenses granted to Aradigm under this Agreement; (b) Lung Rx has not
granted any right or license under the Lung Rx Technology that is in conflict
with the rights and licenses granted to Aradigm under this Agreement; (c) to the
best of Lung Rx’s knowledge, there is no basis upon which the use of the
Licensed Molecule in accordance with this Agreement would infringe upon any
Third Party’s know-how, patent or other intellectual property rights or
constitute misuse of confidential information by Aradigm; (d) to the best of
Lung Rx’s knowledge, no claim, whether or not embodied in an action past or
present, of any infringement, of any conflict with, or of any violation of any
patent, trade secret or other intellectual property right or similar right of
any Third Party has been made or is pending, and Lung Rx has no knowledge of any
potential claim with respect to the Lung Rx Technology; (e) to the best of Lung
Rx’s knowledge, no Patent and/or other intellectual property rights Controlled
by a Third Party are required to be in-licensed by Lung Rx because the
Development, manufacture or Commercialization of the Product infringes such
Third Party Patent or other intellectual property rights in the Territory;
(f) Lung Rx has not prior to the Effective Date applied for Patents involving
Aradigm Technology; and (g) Lung Rx has made or will make available to Aradigm
all material technical Information in its possession or control that is
reasonably necessary to Develop, manufacture and Commercialize Products in
accordance with this Agreement.
     9.4 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 9.1 THROUGH 9.3,
THE TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


29



--------------------------------------------------------------------------------



 



PROVIDED BY EACH PARTY UNDER THIS AGREEMENT ARE PROVIDED “AS IS”, AND EACH PARTY
MAKES NO, AND EXPRESSLY DISCLAIMS ANY AND ALL, WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.
ARTICLE 10
Confidentiality
     10.1 Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, each Party agrees
that, during the Term and for seven (7) years thereafter, such Party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Information furnished to it by the other Party pursuant to this Agreement (the
“Confidential Information” of the disclosing Party). Each Party may use the
Confidential Information of the other Party only to the extent required to
accomplish the purposes of this Agreement. Each Party will use at least the same
standard of care (but in any case not less than reasonable care) as it uses to
protect proprietary or confidential information of its own to ensure that its
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information of the other Party. Each
Party will promptly notify the other Party upon discovery of any unauthorized
use or disclosure of the Confidential Information of the other Party.
     10.2 Exceptions. The obligations of the receiving Party under this
Article 10 with respect to specific Confidential Information of the other Party
shall not apply to any specific Information that the receiving Party can
demonstrate by competent evidence: (a) is, at the time of disclosure by the
disclosing Party to the receiving Party, or thereafter becomes, through no act
or failure to act on the part of the receiving Party, generally known or
available; (b) is known by the receiving Party at the time of receiving such
Information, as evidenced by its records; (c) is, after the time of disclosure
by the disclosing Party to the receiving Party, furnished to the receiving Party
by a Third Party, as a matter of right and without restriction on disclosure; or
(d) is independently discovered or developed by the receiving Party without
access to or the use of any Confidential Information of the disclosing Party.
     10.3 Authorized Disclosure. Notwithstanding the other provisions of this
Article 10, a Party may disclose Confidential Information of the other Party to
the extent such disclosure is reasonably necessary in the following instances,
but solely for the limited purpose of such necessity:
             (a) on a need-to-know basis and in connection with a Party’s
performance or its obligations and/or exercise of its rights under this
Agreement, to its Affiliates, licensees, employees, consultants, or agents
provided that such individuals or entities are bound by
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


30



--------------------------------------------------------------------------------



 



confidentiality and non-use obligations at least equivalent in scope to those
set forth in this Article 10;
          (b) as expressly permitted by this Agreement;
          (c) to comply with applicable laws, court orders, or governmental
regulations, including NASDAQ, and SEC disclosure requirements;
          (d) to the extent that such disclosure is required by a court order,
or in order to comply with applicable laws or regulations, but provided that
such Party required to make the disclosure will, except where impracticable,
shall give reasonable advance notice to the other Party of such required
disclosure and use efforts to secure, or to assist the other Party in securing,
a protective order relating to, or confidential treatment of, such information;
and
          (e) general information of a non-material nature regarding the general
status of the Development Plan.
     10.4 Terms of Agreement. The terms of this Agreement shall be deemed to be
the Confidential Information of each Party; provided, however, that each Party
may disclose the terms of this Agreement in confidence to its investors,
directors and professional advisors, and to its prospective investors, acquirers
and merger partners and their respective professional advisors. The Parties will
consult with each other reasonably on the provisions of this Agreement to be
reasonably redacted in any filings made by either Party with the Securities and
Exchange Commission or as otherwise required by law.
     10.5 Publicity. Any news release or other public announcement relating to
this Agreement or to the performance hereunder, shall first be reviewed in good
faith and approved by both Parties, such approval not to be unreasonably
withheld or delayed; provided, however, that any disclosure which is required by
law as advised by the disclosing Party’s counsel may be made without the prior
consent of the other Party, although the other Party shall be given prompt
notice of any such legally required disclosure and to the extent practicable
shall provide the other Party with an opportunity to comment on the proposed
disclosure. In addition, either Party shall be free to disclose, without the
other Party’s prior written consent, the existence of this Agreement, the
identity of the other Party, and the terms of this Agreement, in each case to
the extent such information has already been publicly disclosed in accordance
herewith.
     10.6 Publication. From time to time it may be to the mutual interest of the
Parties to publish articles relating to data generated or analyzed as a part of
this Agreement. Neither Party shall submit for written or oral publication or
presentation any manuscript, abstract, writing, printed material or the like
which includes data or any other information generated and provided solely by
the other Party without first obtaining the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, provided
however, that valid commercial reasons may exist for withholding such consent.
Nothing contained herein shall be construed as precluding either Party from
making, in its discretion, any disclosures of information of any type which
relate to the safety, efficacy, toxicology, or pharmacokinetic
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


31



--------------------------------------------------------------------------------



 



characteristics of the Products to the extent that either Party may be required
by law to make disclosures of such information.
ARTICLE 11
Term and Termination
     11.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated in accordance with the terms of
this Article 11 or extended by mutual agreement of the Parties, will expire, on
a country-by-country basis upon the approval of a generic Product and Patent
Expiration in such country.
     11.2 Termination for Breach. Each Party shall have the right to terminate
this Agreement upon forty-five (45) days’ prior written notice to the other
Party if such other Party materially breaches any provision or obligation of
this Agreement and the breaching Party has not cured such breach within the
forty-five (45) days following detailed written notice describing the breach.
     11.3 Termination by Lung Rx.
          (a) Lung Rx shall have the right to terminate this Agreement by
written notice to Aradigm in the event that the POC Study is not Successful in
the sole reasonable opinion of Lung Rx.
          (b) Lung Rx shall have the right to terminate this Agreement at any
time following consultation with the PSC, upon thirty (30) days’ prior written
notice to Aradigm solely for technical, toxicology, safety, bioavailability,
efficacy, regulatory, or market-related issues (including competition,
patient-related issues, prohibitive Development costs, emergence of new
technologies, impediments caused by formulation, material sourcing,
manufacturing, or other technical issues related to Product, etc.) that, in Lung
Rx’s sole, reasonable and good faith opinion, renders further Development and
Commercialization of the Product unjustified.
          (c) Lung Rx shall have the right to terminate this Agreement upon
written notice to Aradigm if the Parties learn that a Third Party has rights to
Patents or other intellectual property that would prevent Development and/or
Commercialization of such Product and negotiations to obtain a necessary license
from such Third Party are unsuccessful.
     11.4 Effect of Termination; Surviving Obligations.
          (a) In the event of an expiration or termination of this Agreement for
any reason, then:
               (i) Each Party shall promptly return to the other Party all
relevant Information, records and materials in its possession or control
containing or comprising the other Party’s Confidential Information and to which
the Party does not retain rights hereunder;
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


32



--------------------------------------------------------------------------------



 



provided however, that each Party may retain one copy of each document of the
other Party’s Confidential Information to enable such Party to determine its
surviving obligations of confidentiality and non-use with respect to the other
Party’s Confidential Information.
               (ii) Subject to Section 11.4(c), all rights and licenses granted
by each Party to the other shall terminate and revert.
               (iii) Following a six-month sell-off period if Product was being
marketed at the time of expiration or termination of this Agreement, (A) Lung Rx
and its Affiliates shall discontinue making any representation regarding their
status as licensees of Aradigm or a distributor of the Product, and shall cause
any sublicensees to do the same, and (B) Lung Rx and its Affiliates shall cease
conducting any activities with respect to the marketing, promotion, sale or
distribution of the Product, and shall cause any sublicensees to do the same.
          (b) In the event of any termination of this Agreement (but not its
expiration) other than termination by Lung Rx pursuant to Section 11.2 for
Aradigm’s uncured material breach or pursuant to Section 11.3(a) in the event
that the POC Study is not Successful, the following shall also apply (i.e., in
addition to the provisions of Section 11.4(d)):
               (i) As soon as reasonably practicable, Lung Rx shall ship to a
location designated by Aradigm all of the AERx technology-related manufacturing
equipment, portable infrastructure, and materials (except the Licensed Molecule)
in Lung Rx’s possession or on order as of the effective date of termination or
expiration of this Agreement. All costs associated with such shipment or the
preparation of such shipment shall be borne solely by Lung Rx.
               (ii) Lung Rx shall immediately assign and transfer to Aradigm the
entire Regulatory Dossier, except for those documents relating solely to Lung Rx
Technology.
               (iii) Each Party shall promptly execute any and all other
instruments, forms of assignment or other documents and take such further
actions as the other Party may reasonably request in order to give effect to or
evidence the assignments and grants made to a Party in accordance with this
Agreement.
          (c) In the event of a termination of this Agreement by Lung Rx
pursuant to Section 11.2 for Aradigm’s uncured material breach, then:
               (i) all licenses granted to Lung Rx with respect to the Product
set forth in Section 2.1 shall remain in full force and effect;
               (ii) all licenses granted to Aradigm pursuant to Section 2.2
shall terminate, and all of Aradigm’s Development obligations under this
Agreement (including any outstanding obligations with respect to the POC Study)
shall cease;
               (iii) Lung Rx’s obligations under Article 6 “Fees and Payments”
shall survive so long as Aradigm has fully transferred the Aradigm Technology to
Lung Rx in accordance with section 5.2(a) above, or the full and complete
approval of the manufacturing
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


33



--------------------------------------------------------------------------------



 



plant and full and complete validation of the manufacturing process has occurred
in accordance with section 5.1(b)(i) and (ii) above;
               (iv) the PSC shall be abolished, and Lung Rx shall have the right
to make any decisions that, absent termination of this Agreement, would have
been the right and responsibility of the PSC; and
               (v) in addition to the provisions set forth in Section 11.4(d),
the following provisions shall also survive: Articles 7 and 8, and
Sections 4.3(b) and (c), 4.7, 4.8, 4.9 and 4.13.
          (d) Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination,
including any payments owed by Lung Rx pursuant to Article 6 or Section 4.6, nor
preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement,
nor prejudice either Party’s right to obtain performance of any obligation.
Except as set forth below or elsewhere in this Agreement, the obligations and
rights of the Parties under the following provisions shall survive expiration or
termination of this Agreement: Articles 1, 9, 10, 12, 13 and 14, and
Sections 7.4, 8.2, 8.3, 8.4, 8.5, 11.4(a), 11.5 and 11.6.
     11.5 Damages; Relief. Termination of this Agreement shall not preclude
either Party from claiming any other damages, compensation or relief that it may
be entitled to upon such termination.
     11.6 Rights in Bankruptcy.
          (a) In the event of the institution by or against either Party of
insolvency, receivership, bankruptcy proceedings, or any other proceedings for
the settlement of a Party’s debts which are not dismissed within sixty
(60) days, or upon a Party’s making an assignment for the benefit of creditors,
or upon a Party’s dissolution or ceasing to do business, the other Party may
terminate this Agreement upon written notice in its sole discretion.
          (b) All rights and licenses granted under or pursuant to this
Agreement by each Party (the “Licensor”) are, and will otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that the other Party (the “Licensee”), as
licensee of such rights under this Agreement, will retain and may fully exercise
all of its rights and elections under the U.S. Bankruptcy Code; provided
however, nothing herein shall be deemed to constitute a present exercise of such
rights and elections. In the event of the commencement of a bankruptcy
proceeding by or against the Licensor under the U.S. Bankruptcy Code, the
Licensee will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in its possession, will be
promptly delivered to it (i) upon any such commencement of a bankruptcy
proceeding upon its written request therefor, unless the Licensor elects to
continue to perform all of its obligations under this Agreement, or (ii) if not
delivered under (i) above, following the rejection of this Agreement by or on
behalf of the Licensor upon written request therefor by the Licensee.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


34



--------------------------------------------------------------------------------



 



ARTICLE 12
Indemnification
     12.1 Indemnification by Aradigm. Subject to Lung Rx’s timely notice
obligation in Section 12.3, Aradigm hereby agrees to indemnify, defend and hold
Lung Rx and its Affiliates and their respective directors, officers, employees
and agents (each, a “Lung Rx Indemnitee”) harmless from and against any and all
claims, suits, actions, demands, liabilities, expenses and/or loss, including
reasonable legal expense and attorneys’ fees and amounts paid in settlement of
any action (collectively, “Losses”), to which any Lung Rx Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent based on or resulting from (a) the practice by Lung Rx
of any license granted by Aradigm under this Agreement, (b) the negligence or
willful misconduct of Aradigm, its Affiliates, or their respective directors,
officers, employees, or agents in the performance of Aradigm’s obligations under
this Agreement, including product liability claims relating to an item or
technology manufactured or supplied by or on behalf of Aradigm; and (c) the
breach by Aradigm of any warranty, representation, covenant or agreement made by
Aradigm in this Agreement; except, in each case, to the extent such Losses
result from the negligence or willful misconduct of any Lung Rx Indemnitee or
the breach by Lung Rx of any warranty, representation, covenant or agreement
made by Lung Rx in this Agreement.
     12.2 Indemnification by Lung Rx. Subject to Aradigm’s timely notice
obligation in Section 12.3, Lung Rx hereby agrees to indemnify, defend and hold
Aradigm and its Affiliates and their respective directors, officers, employees
and agents (each, an “Aradigm Indemnitee”) harmless from and against any and all
Losses to which any Aradigm Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any Third Party to the extent based
on or resulting from: (a) the practice by Aradigm of any license granted by Lung
Rx under this Agreement, (b) the negligence or willful misconduct of Lung Rx,
its Affiliates, or their respective directors, officers, employees, or agents in
the performance of Lung Rx’s obligations under this Agreement, including product
liability claims relating to an item or technology manufactured or supplied by
or on behalf of Lung Rx; (c) the Development, manufacture, use, handling,
storage, sale or other disposition of any Product by Lung Rx, its Affiliates, or
sublicensees, or by any of their respective suppliers or distributors, or
(d) the breach by Lung Rx of any warranty, representation, covenant or agreement
made by Lung Rx in this Agreement; except, in each case, to the extent such
Losses result from the negligence or willful misconduct of any Aradigm
Indemnitee or the breach by Aradigm of any warranty, representation, covenant or
agreement made by Aradigm in this Agreement.
     12.3 Control of Defense. Any entity entitled to indemnification under this
Article 12 shall (i) give written notice to the indemnifying Party of any Losses
that may be subject to indemnification, promptly after learning of such Losses,
and (ii) cooperate fully with the indemnifying Party in connection with the
investigation and defense of such claim or lawsuit, and the indemnifying Party
shall assume the defense of such Losses with counsel reasonably satisfactory to
the indemnified Party. If such defense is assumed by the indemnifying Party with
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


35



--------------------------------------------------------------------------------



 



counsel so selected, the indemnifying Party will not be subject to any liability
for any settlement of such Losses made by the indemnified Party without its
consent (but such consent will not be unreasonably withheld or delayed), and
will not be obligated to pay the fees and expenses of any separate counsel
retained by the indemnified Party with respect to such Losses.
     12.4 Insurance. Lung Rx, at its own expense, shall maintain product
liability insurance in an amount of not less than [*] per occurrence and [*] in
the aggregate during the Term of the Agreement and shall name Aradigm as an
additional insured with respect to such insurance or self insure for the same or
higher coverage limits. Lung Rx shall provide a certificate of insurance
evidencing such coverage to Aradigm upon request.
ARTICLE 13
Dispute Resolution
     13.1 Disputes. The Parties recognize that issues or disputes as to certain
matters may arise from time-to-time during the Term relating to or under this
Agreement. It is the objective of the Parties to seek to resolve any issues or
disputes arising under this Agreement in good faith in an expedient manner and,
if at all possible, without resort to litigation, and to that end the Parties
agree to abide by the following procedures set forth in this Article 13 to
resolve any such issues or disputes arising under or relating to this Agreement,
including any Party’s rights or obligations or performance under this Agreement
(each, a “Dispute”). The Parties initially shall attempt to settle any such
Dispute through good faith negotiations in the spirit of mutual cooperation
between business executives with authority to resolve the Dispute.
Notwithstanding anything to the contrary set forth herein, any issue or dispute
falling within the PSC’s authority will be handled in accordance with
Section 3.4, not this Article 13.
     13.2 Escalation. Prior to taking action as provided in Section 13.3 or 13.4
below, and at the request of any Party if there is a Dispute, the Parties shall
first submit such Dispute to the Parties’ respective Senior Executives for good
faith discussion and attempted resolution. The Senior Executives to whom any
Dispute is submitted shall attempt to resolve the dispute through good faith
negotiations over a reasonable period, not to exceed forty-five (45) days,
unless the Senior Executives mutually agree in writing to extend such period of
negotiation. Such forty-five (45) day period shall be deemed to commence on the
date the dispute was submitted by a Party to the Senior Executives. The Senior
Executives shall, if mutually agreed by the Senior Executives, submit the
dispute to voluntary mediation at such place and following such procedures as
the Parties shall reasonably agree. All negotiations and discussions pursuant to
this Section 13.2 shall be confidential, and the Parties agree that all
information concerning or disclosed as part of such negotiations and discussions
are and such shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.
     13.3 Arbitration. Any Dispute that is not resolved by the Parties by
negotiation and/or mediation pursuant to Sections 13.1 and/or 13.2 above shall,
upon the submission of a written request of either Party to the other Party
within forty-five (45) days of initiating such negotiations or mediation, be
submitted for non-binding arbitration before a three-person panel
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


36



--------------------------------------------------------------------------------



 



of arbitrators (the “Panel”), conducted in accordance with the rules of
arbitration of the American Arbitration Association for commercial disputes (the
“Rules”), except to the extent that such Rules are inconsistent with this
Agreement. Each Party shall select one independent, neutral arbitrator with
experience and expertise in pharmaceutical licensing and in the particular area
involved in the Dispute (a “Party Arbitrator”), and shall notify the other Party
of its selection of such Party Arbitrator within twenty (20) days after receipt
by one Party of the other Party’s written request for binding arbitration. The
two (2) Party Arbitrators shall then mutually select a third arbitrator (a
“Neutral Arbitrator”) in accordance with the Rules. The Panel shall resolve the
Dispute in accordance with this Agreement and the substantive rules of law (but
not the rules of procedure or conflicts of laws) that would be applied by a
federal court sitting in New York. The final decision of the Panel shall be
appealable. The arbitration shall take place in New York, New York and shall be
conducted in the English language. The Parties agree that they shall share
equally the cost of the arbitration filing and hearing fees, and the cost of the
arbitrators that constitute the Panel. Each Party shall bear its own attorneys’
and expert fees and all associated costs and expenses. Notwithstanding the
foregoing, the arbitrators may in their discretion award to the prevailing Party
reimbursement of its reasonable attorneys’ fees, expert witness fees and
out-of-pocket costs incurred in connection with such proceeding, in addition to
any other relief such Party may be awarded.
     13.4 Court Actions. Notwithstanding the foregoing provisions of this
Article 13, to the full extent allowed by law, either Party may bring an action
in any court of competent jurisdiction for injunctive relief (or any other
provisional remedy) to protect the Parties’ rights or enforce the Parties’
obligations under this Agreement pending final resolution of any claims related
thereto in an arbitration proceeding as provided above. In addition, either
Party may bring an action in any court of competent jurisdiction to resolve
disputes pertaining to the validity, construction, scope, enforceability,
infringement or other violations of patents or other proprietary or intellectual
property rights. The Parties shall use Commercially Reasonable Efforts to
conduct all dispute resolution procedures under this Agreement as expeditiously,
efficiently and cost-effectively as possible.
ARTICLE 14
General Provisions
     14.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding its
conflicts of laws principles. No lawsuit pertaining to any matter arising under
or growing out of this Agreement shall be instituted in any jurisdiction other
than in the courts located in the State of New York, and the Parties consent to
exclusive jurisdiction before the federal or state courts of the State of New
York.
     14.2 Entire Agreement; Modification. This Agreement is both a final
expression of the Parties’ agreement and a complete and exclusive statement with
respect to all of its terms. This Agreement supersedes all prior and
contemporaneous agreements and communications, whether oral, written or
otherwise, concerning any and all matters contained herein. No rights or
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


37



--------------------------------------------------------------------------------



 



licenses with respect to any intellectual property of either Party are granted
or deemed granted hereunder or in connection herewith, other than those rights
expressly granted in this Agreement. This Agreement may only be modified or
supplemented in a writing expressly stated for such purpose and signed by the
Parties to this Agreement.
     14.3 Relationship Between the Parties. The Parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the Parties. Neither Party is a legal representative or
agent of the other Party, and neither Party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever.
     14.4 Performance by Affiliates, Sublicensees and Subcontractors. The
Parties recognize that each may perform some or all of its obligations or
exercise some or all of its rights under this Agreement (to the extent expressly
permitted hereby) through one or more Affiliates, subcontractors or
sublicensees; provided, however, that each Party shall remain responsible and be
guarantor of the performance by its Affiliates, subcontractors and sublicensees
and shall cause its Affiliates, subcontractors and sublicensees to comply with
the provisions of this Agreement in connection with such performance. In
particular, if any Affiliate, subcontractor or sublicensee of a Party
participates in research, Development or Commercialization activities under this
Agreement or with respect to Products, the restrictions of this Agreement which
apply to the activities of such Party with respect to Products shall apply
equally to the activities of such Affiliate, subcontractor or sublicensee.
     14.5 Non-Waiver. The failure of a Party to insist upon strict performance
of any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.
     14.6 Assignment. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld or delayed); provided,
however, that either Party may assign this Agreement and its rights and
obligations hereunder without the other Party’s consent:
          (a) to its successor in interest in connection with the transfer or
sale of all or substantially all of the business of such Party, whether by
acquisition, merger, sale of stock, sale of assets or other similar transaction;
or
          (b) to an Affiliate, provided that the assigning Party shall remain
liable and responsible to the non-assigning Party hereto for the performance and
observance of all such duties and obligations by such Affiliate.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


38



--------------------------------------------------------------------------------



 



The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties. Any assignment not in accordance with this Agreement shall be void. In
the event of a transaction in which this Agreement is actually assigned or is
assumed by the acquiring party by operation of law (e.g., in the context of a
reverse triangular merger), intellectual property rights of the acquiring party
to such transaction (if other than one of the Parties to this Agreement) shall
not be included in the technology licensed to the other Party (i.e., the Party
that is not participating in such transaction) under this Agreement.
     14.7 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any Party other than those executing it.
     14.8 Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized
     14.9 Notices. Any notice, consent or report required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement and shall be delivered either in person or by overnight courier or
facsimile confirmed thereafter by any of the foregoing, to the Party to be
notified at its address(es) given below, or at any address such Party has
previously designated by prior written notice to the other. Notice shall be
deemed sufficiently given for all purposes upon the earliest of: (a) the date of
actual receipt or (b) if delivered by overnight courier, the next business day
the overnight courier regularly makes deliveries.
     If to Lung Rx, notices must be addressed to:
Lung Rx, Inc.
1110 Spring Street
Silver Spring, Maryland 20910
Attention: [*]
Facsimile: [*]
With a copy to:
Lung Rx, Inc.
1735 Connecticut Avenue, N.W.
Washington, D.C. 20009
Attention: [*]
Fax Number: [*]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


39



--------------------------------------------------------------------------------



 



     If to Aradigm, notices must be addressed to:
Aradigm Corporation
3929 Point Eden Way
Hayward, California 94545
Attention: Igor Gonda, Ph.D
Facsimile: [*]
With a copy to:
Attention: [*]
Facsimile: [*]
     14.10 Force Majeure. Except for the obligation to make payment when due,
each Party shall be excused from liability for the failure or delay in
performance of any obligation under this Agreement by reason of any event beyond
such Party’s reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, or other natural forces, war, civil unrest,
accident, destruction or other casualty, any lack or failure of transportation
facilities, any lack or failure of supply of raw materials, any strike or labor
disturbance, or any other event similar to those enumerated above. Such excuse
from liability shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the Party
has not caused such event(s) to occur. Notice of a Party’s failure or delay in
performance due to force majeure must be given to the other Party within ten
(10) days after its occurrence. All delivery dates under this Agreement that
have been affected by force majeure shall be tolled for the duration of such
force majeure. In no event shall any Party be required to prevent or settle any
labor disturbance or dispute. Notwithstanding the foregoing, should the event(s)
of force majeure suffered by a Party extend beyond a 30-day period, the other
Party may then terminate this Agreement in its sole discretion by written notice
to the non-performing Party, with the consequences of such termination as set
forth in Section 11.4.
     14.11 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; PROVIDED,
HOWEVER, THAT THIS SECTION 14.11 SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 12.
     14.12 Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     14.13 Interpretation.
          (a) Captions and Headings. The captions and headings preceding the
text of the articles, sections, subsections and paragraphs hereof are inserted
solely for convenience and ease of reference only and shall not constitute any
part of this Agreement, or have any effect on its interpretation or
construction.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


40



--------------------------------------------------------------------------------



 



          (b) Singular and Plural. All references in this Agreement to the
singular shall include the plural where applicable, and all references to gender
shall include both genders and the neuter.
          (c) Articles, Sections & Subsections. Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.
          (d) Days. All references to days in this Agreement shall mean calendar
days, unless otherwise specified.
          (e) Ambiguities. Ambiguities and uncertainties in this Agreement, if
any, shall not be interpreted against either Party, irrespective of which Party
may be deemed to have caused the ambiguity or uncertainty to exist.
          (f) English Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. In addition,
all notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the Parties regarding this
Agreement shall be in the English language.
          (g) Exemplary Term. The term “including” shall be deemed to mean
“including without limitation”, and the matters referenced directly after the
term “including” shall be deemed to be examples only and not to limit the
subject matter coming before the term.
     14.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.
[Remainder of this page intentionally left blank.]
     [ * ] = Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.


41



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties hereto have duly executed and entered into
this License, Development, and Commercialization Agreement as of the Effective
Date.

              Aradigm Corporation   Lung Rx, Inc.
 
           
By:
  /s/ Igor Gonda   By:   /s/ [*]
 
           
Name:
  Igor Gonda   Name:   [*]
 
           
Title:
  President and Chief Executive Officer   Title:   [*]
 
           

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


42



--------------------------------------------------------------------------------



 



Exhibit A
Aradigm FTE Calculation Methodology
[*]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

43



--------------------------------------------------------------------------------



 



Exhibit B
Certain Aradigm Patents
[*]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

44



--------------------------------------------------------------------------------



 



Exhibit C
Licensed Molecule
(ut-15) [f35160f3516001.gif]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

45



--------------------------------------------------------------------------------



 



Exhibit D
In vivo and In vitro Bridging POC Study and Success Criteria for AERx EssenceÒ
technology with Treprostinil
[*]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

46



--------------------------------------------------------------------------------



 



Exhibit E
Initial Development Plan
[*]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

47